

Exhibit 10.64


PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (the “Agreement”), dated as of October 24, 2019 (the
“Execution Date”), is entered into by and between ALIMERA SCIENCES, INC., a
Delaware corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC, an
Illinois limited liability company (the “Investor”). Capitalized terms used
herein and not otherwise defined herein are defined in Section 1 hereof.


WHEREAS:
Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Twenty Million Dollars ($20,000,000.00) of the Company’s common stock, par
value $0.01 per share (the “Common Stock”). The shares of Common Stock to be
purchased hereunder (including, without limitation, the Initial Purchase Shares
(as defined herein)) are referred to herein as the “Purchase Shares”.
NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:
1.
CERTAIN DEFINITIONS.



For purposes of this Agreement, the following terms shall have the following
meanings:


(a)“Accelerated Purchase Date” means, with respect to any Accelerated Purchase
(as defined below) made pursuant to Section 2(c) hereof, the Business Day
immediately following the applicable Purchase Date with respect to the
corresponding Regular Purchase referred to in clause (i) of the second sentence
of Section 2(c) hereof.


(b)“Accelerated Purchase Floor Price” means $0.25, which shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split, reverse stock split or other similar transaction, the Accelerated
Purchase Floor Price shall mean the lower of (i) the adjusted price and (ii)
$0.25.


(c)“Accelerated Purchase Minimum Price Threshold” means, with respect to any
Accelerated Purchase made pursuant to Section 2(c) hereof, any minimum per share
price threshold set forth in the applicable Accelerated Purchase Notice.


(d)“Accelerated Purchase Notice” means, with respect to an Accelerated Purchase
made pursuant to Section 2(c) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to purchase the applicable
Accelerated Purchase Share Amount at the Accelerated Purchase Price on the
Accelerated Purchase Date for such Accelerated Purchase in accordance with this
Agreement, and specifying any Accelerated Purchase Minimum Price Threshold
determined by the Company.


(e)“Accelerated Purchase Price” means, with respect to an Accelerated Purchase
made pursuant to Section 2(c) hereof, the lower of (i) ninety-seven percent
(97%) of the VWAP for the period beginning at 9:30:01 a.m., Eastern time, on the
applicable Accelerated Purchase Date, or such other time publicly announced by
the Principal Market as the official open (or commencement) of trading on the
Principal Market on such applicable Accelerated Purchase Date (the “Accelerated
Purchase Commencement Time”), and ending at the earliest of (A) 4:00:00 p.m.,
Eastern time, on such applicable Accelerated Purchase Date, or




-1-

--------------------------------------------------------------------------------




such other time publicly announced by the Principal Market as the official close
of trading on the Principal Market on such applicable Accelerated Purchase Date,
(B) such time, from and after the Accelerated Purchase Commencement Time for
such Accelerated Purchase, that the total number (or volume) of shares of Common
Stock traded on the Principal Market has exceeded the applicable Accelerated
Purchase Share Volume Maximum, and (C) such time, from and after the Accelerated
Purchase Commencement Time for such Accelerated Purchase, that the Sale Price
has fallen below the applicable Accelerated Purchase Minimum Price Threshold
(such earliest of (i)(A), (i)(B) and (i)(C) above, the “Accelerated Purchase
Termination Time”), and (ii) the Closing Sale Price of the Common Stock on such
applicable Accelerated Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).


(f)“Accelerated Purchase Share Amount” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof, the number of Purchase Shares
directed by the Company to be purchased by the Investor in an Accelerated
Purchase Notice, which number of Purchase Shares shall not exceed the lesser of
(i) 300% of the number of Purchase Shares directed by the Company to be
purchased by the Investor pursuant to the corresponding Regular Purchase Notice
for the corresponding Regular Purchase referred to in clause (i) of the second
sentence of Section 2(c) hereof (subject to the Purchase Share limitations
contained in Section 2(c) hereof) and (ii) an amount equal to (A) the
Accelerated Purchase Share Percentage multiplied by (B) the total number (or
volume) of shares of Common Stock traded on the Principal Market during the
period on the applicable Accelerated Purchase Date beginning at the Accelerated
Purchase Commencement Time for such Accelerated Purchase and ending at the
Accelerated Purchase Termination Time for such Accelerated Purchase.


(g)“Accelerated Purchase Share Percentage” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof, thirty percent (30%).


(h)“Accelerated Purchase Share Volume Maximum” means, with respect to an
Accelerated Purchase made pursuant to Section 2(c) hereof, a number of shares of
Common Stock equal to (i) the applicable Accelerated Purchase Share Amount to be
purchased by the Investor pursuant to the applicable Accelerated Purchase Notice
for such Accelerated Purchase, divided by (ii) the Accelerated Purchase Share
Percentage (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).


(i)“Additional Accelerated Purchase Date” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(d) hereof, the Business Day (i)
that is the Accelerated Purchase Date with respect to the corresponding
Accelerated Purchase referred to in Section 2(d) hereof and (ii) on which the
Investor receives, prior to 1:00 p.m., Eastern time, on such Business Day, a
valid Additional Accelerated Purchase Notice for such Additional Accelerated
Purchase in accordance with this Agreement.


(j)“Additional Accelerated Purchase Minimum Price Threshold” means, with respect
to an Additional Accelerated Purchase made pursuant to Section 2(d) hereof, any
minimum per share price threshold set forth in the applicable Additional
Accelerated Purchase Notice.


(k)“Additional Accelerated Purchase Notice” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(d) hereof, an irrevocable
written notice from the Company to the Investor directing the Investor to
purchase the applicable Additional Accelerated Purchase Share Amount at the
Additional Accelerated Purchase Price for such Additional Accelerated Purchase
in accordance with this Agreement, and specifying any Additional Accelerated
Purchase Minimum Price Threshold determined by the Company.




-2-

--------------------------------------------------------------------------------






(l)“Additional Accelerated Purchase Price” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(d) hereof, the lower of (i)
ninety-seven percent (97%) of the VWAP for the period on the applicable
Additional Accelerated Purchase Date, beginning at the latest of (A) the
applicable Accelerated Purchase Termination Time with respect to the
corresponding Accelerated Purchase referred to in Section 2(c) hereof on such
Additional Accelerated Purchase Date, (B) the applicable Additional Accelerated
Purchase Termination Time with respect to the most recently completed prior
Additional Accelerated Purchase on such Additional Accelerated Purchase Date, as
applicable, and (C) the time at which all Purchase Shares subject to all prior
Accelerated Purchases and Additional Accelerated Purchases (as applicable),
including, without limitation, those that have been effected on the same
Business Day as the applicable Additional Accelerated Purchase Date with respect
to which the applicable Additional Accelerated Purchase relates, have
theretofore been received by the Investor as DWAC Shares in accordance with this
Agreement (such latest of (i)(A), (i)(B) and (i)(C) above, the “Additional
Accelerated Purchase Commencement Time”), and ending at the earliest of (X) 4:00
p.m., Eastern time, on such Additional Accelerated Purchase Date, or such other
time publicly announced by the Principal Market as the official close of trading
on the Principal Market on such Additional Accelerated Purchase Date, (Y) such
time, from and after the Additional Accelerated Purchase Commencement Time for
such Additional Accelerated Purchase, that the total number (or volume) of
shares of Common Stock traded on the Principal Market has exceeded the
applicable Additional Accelerated Purchase Share Volume Maximum, and (Z) such
time, from and after the Additional Accelerated Purchase Commencement Time for
such Additional Accelerated Purchase, that the Sale Price has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold (if any)
(such earliest of (i)(X), (i)(Y) and (i)(Z) above, the “Additional Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such Additional Accelerated Purchase Date (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction).


(m)“Additional Accelerated Purchase Share Amount” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, the number
of Purchase Shares directed by the Company to be purchased by the Investor on an
Additional Accelerated Purchase Notice, which number of Purchase Shares shall
not exceed the lesser of (i) 300% of the number of Purchase Shares directed by
the Company to be purchased by the Investor pursuant to the corresponding
Regular Purchase Notice for the corresponding Regular Purchase referred to in
Section 2(d) hereof (subject to the Purchase Share limitations contained in
Section 2(b) hereof) and (ii) an amount equal to (A) the Additional Accelerated
Purchase Share Percentage multiplied by (B) the total number (or volume) of
shares of Common Stock traded on the Principal Market during the period on the
applicable Additional Accelerated Purchase Date beginning at the Additional
Accelerated Purchase Commencement Time for such Additional Accelerated Purchase
and ending at the Additional Accelerated Purchase Termination Time for such
Additional Accelerated Purchase.


(n)“Additional Accelerated Purchase Share Percentage” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, thirty
percent (30%).


(o)“Additional Accelerated Purchase Share Volume Maximum” means, with respect to
an Additional Accelerated Purchase made pursuant to Section 2(d) hereof, a
number of shares of Common Stock equal to (i) the applicable Additional
Accelerated Purchase Share Amount properly directed by the Company to be
purchased by the Investor in the applicable Additional Accelerated Purchase
Notice for such Additional Accelerated Purchase, divided by (ii) the Additional
Accelerated Purchase Share Percentage (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).






-3-

--------------------------------------------------------------------------------




(p)“Alternate Adjusted Regular Purchase Share Limit” means, with respect to a
Regular Purchase made pursuant to Section 2(b) hereof, the maximum number of
Purchase Shares which, taking into account the applicable per share Purchase
Price therefor calculated in accordance with this Agreement, would enable the
Company to deliver to the Investor, on the applicable Purchase Date for such
Regular Purchase, a Regular Purchase Notice for a Purchase Amount equal to, or
as closely approximating without exceeding, One Hundred Fifty Thousand Dollars
($150,000).


(q)“Available Amount” means, initially, Twenty Million Dollars ($20,000,000.00)
in the aggregate, which amount shall be reduced by the Purchase Amount each time
the Investor purchases Purchase Shares (including the Initial Purchase Shares
but excluding the Commitment Shares) pursuant to Section 2 hereof.


(r)“Average Price” means a price per Purchase Share (rounded to the nearest
tenth of a cent) equal to the quotient obtained by dividing (i) the aggregate
gross purchase price paid by the Investor for all Purchase Shares purchased
pursuant to this Agreement, by (ii) the aggregate number of Purchase Shares
issued pursuant to this Agreement (each to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).


(s)“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.


(t)“Base Prospectus” means the Company’s final base prospectus, dated November
3, 2017, a preliminary form of which is included in the Registration Statement,
including the documents incorporated by reference therein.


(u)“Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.


(v)Closing Sale Price” means, for any security as of any date, the last closing
sale price for such security on the Principal Market as reported by the
Principal Market.


(w)“Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


(x)“Confidential Information” means any information disclosed by either party to
the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of




-4-

--------------------------------------------------------------------------------




confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assists the disclosing party in
obtaining an order protecting the information from public disclosure.


(y)“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.


(z)“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.


(aa)“DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast
Automated Securities Transfer (FAST) Program, or any similar program hereafter
adopted by DTC performing substantially the same function.


(ab)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


(ac)Reserved.


(ad)“Fully Adjusted Regular Purchase Share Limit” means, with respect to any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction from and after the Execution Date, the
Regular Purchase Share Limit (as defined in Section 2(b) hereof) in effect on
the applicable date of determination, after giving effect to the full
proportionate adjustment thereto made pursuant to Section 2(b) hereof for or in
respect of such reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction.


(ae)“Initial Prospectus Supplement” means the prospectus supplement of the
Company relating to the Securities, including the accompanying Base Prospectus,
to be prepared and filed by the Company with the SEC pursuant to Rule 424(b)(5)
under the Securities Act and in accordance with Section 5(a) hereof, together
with all documents and information incorporated therein by reference.


(af)“Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, provided that none of the following, individually or in the
aggregate, shall be taken into account in determining whether a Material Adverse
Effect has occurred (A) any change in the United States or foreign economies or
securities or financial markets in general that does not have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, (B) any change
that generally affects the industry in which the Company and its Subsidiaries
operate that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (C) any change arising in connection with
earthquakes, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing as of the Execution Date,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement,
(E) the effect of any change in Applicable Laws or accounting rules that does
not have a disproportionate effect on the Company and its Subsidiaries, taken




-5-

--------------------------------------------------------------------------------




as a whole, or (F) any change resulting from compliance with terms of this
Agreement or the consummation of the transactions contemplated by this
Agreement, or (iii) the Company’s ability to perform in any material respect on
a timely basis its obligations under any Transaction Document to be performed as
of the date of determination.


(ag)“Maturity Date” means the first day of the month immediately following the
thirty-six (36) month anniversary of the Commencement Date.


(ah)“PEA Period” means the period commencing at 9:30 a.m., Eastern time, on the
fifth (5th) Business Day immediately prior to the filing of any post-effective
amendment to the Registration Statement (as defined herein) or New Registration
Statement (as such term is defined in the Registration Rights Agreement), and
ending at 9:30 a.m., Eastern time, on the Business Day immediately following the
effective date of any post-effective amendment to the Registration Statement (as
defined herein) or New Registration Statement (as such term is defined in the
Registration Rights Agreement).


(ai)“Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.


(aj)“Principal Market” means the Nasdaq Global Market (or any nationally
recognized successor thereto); provided, however, that in the event the
Company’s Common Stock is ever listed or traded on the Nasdaq Capital Market,
the Nasdaq Global Select Market, the New York Stock Exchange, the NYSE American,
the NYSE Arca, the OTC Bulletin Board, or the OTCQX or OTCQB operated by the OTC
Markets Group, Inc. (or any nationally recognized successor to any of the
foregoing), then the “Principal Market” shall mean such other market or exchange
on which the Company’s Common Stock is then listed or traded.


(ak)“Prospectus” means the Base Prospectus, as supplemented by any Prospectus
Supplement (including the Initial Prospectus Supplement), including the
documents and information incorporated by reference therein.


(al)“Prospectus Supplement” means any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents and
information incorporated by reference therein.


(am)“Purchase Amount” means, with respect to the Initial Purchase, any Regular
Purchase, any Accelerated Purchase or any Additional Accelerated Purchase made
hereunder, as applicable, the portion of the Available Amount to be purchased by
the Investor pursuant to Section 2 hereof.


(an)“Purchase Date” means, with respect to a Regular Purchase made pursuant to
Section 2(b) hereof, the Business Day on which the Investor receives, after 4:00
p.m., Eastern time, but prior to 5:00 p.m., Eastern time, on such Business Day,
a valid Regular Purchase Notice for such Regular Purchase in accordance with
this Agreement.


(ao)“Purchase Notice” means any Regular Purchase Notice, Accelerated Purchase
Notice or Additional Accelerated Purchase Notice, as applicable.


(ap)“Purchase Price” means, with respect to any Regular Purchase made pursuant
to Section 2(b) hereof, the lower of: (i) the lowest Sale Price on the
applicable Purchase Date for such Regular Purchase




-6-

--------------------------------------------------------------------------------




and (ii) the arithmetic average of the three (3) lowest Closing Sale Prices for
the Common Stock during the ten (10) consecutive Business Days prior to the
Purchase Date for such Regular Purchase (in each case, to be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction that occurs on or after
the Execution Date).


(aq)“Registration Period” has the meaning set forth in the Registration Rights
Agreement.


(ar)“Registration Rights Agreement” means that certain Registration Rights
Agreement, of even date herewith between the Company and the Investor.


(as)“Registration Statement” has the meaning set forth in the Registration
Rights Agreement.


(at)“Regular Purchase Notice” means, with respect to any Regular Purchase
pursuant to Section 2(b) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy such applicable amount of Purchase
Shares at the applicable Purchase Price as specified by the Company therein on
the applicable Purchase Date for such Regular Purchase.


(au)“Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.


(av)“SEC” means the U.S. Securities and Exchange Commission.


(aw)“Securities” means, collectively, the Purchase Shares and the Commitment
Shares (as defined below).


(ax)“Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.


(ay)“Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.


(az)“Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.


(ba)“Transfer Agent” means American Stock Transfer & Trust Company LLC, or such
other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.


(bb)“VWAP” means with respect to an Accelerated Purchase Date or an Additional
Accelerated Purchase Date, as applicable, the volume weighted average price of
the Common Stock on the Principal Market, as reported by the Principal Market or
by another reputable source such as Bloomberg, L.P.




2.    PURCHASE OF COMMON STOCK.




-7-

--------------------------------------------------------------------------------




Subject to the terms and conditions set forth in this Agreement, the Company has
the right, but not the obligation, to sell to the Investor, in the Company’s
sole and absolute discretion, and the Investor has the obligation to purchase
from the Company, Purchase Shares as follows:
(a)Initial Purchase. Upon the satisfaction of the conditions set forth in
Sections 7 and 8 hereof (the “Commencement” and the date of satisfaction of such
conditions the “Commencement Date”), the Investor shall purchase 2,000,000
Purchase Shares at $0.50 per share (such purchase the “Initial Purchase” and
such Purchase Shares, the “Initial Purchase Shares”). Upon issuance and payment
therefor as provided herein, such Initial Purchase Shares shall be validly
issued and fully paid and non-assessable. Thereafter, the purchase and sale of
the Purchase Shares hereunder shall occur from time to time upon written notices
by the Company to the Investor on the terms and conditions as set forth herein.
(b)Commencement of Regular Sales of Common Stock. Beginning one (1) Business Day
following the Commencement Date and thereafter, the Company shall have the
right, but not the obligation, to direct the Investor, by its delivery to the
Investor of a Regular Purchase Notice from time to time, to purchase up to Two
Hundred Fifty Thousand (250,000) Purchase Shares (to be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction), subject to adjustment as set
forth below in this Section 2(b) (such maximum number of Purchase Shares, as may
be adjusted from time to time, the “Regular Purchase Share Limit”), at the
Purchase Price on the Purchase Date (each such purchase a “Regular Purchase”);
provided that if, after giving effect to the full proportionate adjustment to
the Regular Purchase Share Limit therefor, the Fully Adjusted Regular Purchase
Share Limit then in effect would preclude the Company from delivering to the
Investor a Regular Purchase Notice hereunder for a Purchase Amount (calculated
by multiplying (X) the number of Purchase Shares equal to the Fully Adjusted
Regular Purchase Share Limit, by (Y) the Purchase Price per Purchase Share
covered by such Regular Purchase Notice on the applicable Purchase Date
therefor) equal to or greater than One Hundred Fifty Thousand Dollars
($150,000), the Regular Purchase Share Limit for such Regular Purchase Notice
shall not be fully adjusted to equal the applicable Fully Adjusted Regular
Purchase Share Limit, but rather the Regular Purchase Share Limit for such
Regular Purchase Notice shall be adjusted to equal the applicable Alternate
Adjusted Regular Purchase Share Limit as of the applicable Purchase Date for
such Regular Purchase Notice; and provided, further, however, that the
Investor’s committed obligation under any single Regular Purchase, other than
any Regular Purchase with respect to which an Alternate Adjusted Regular
Purchase Share Limit shall apply, shall not exceed One Million Dollars
($1,000,000) and provided, further, however, that the parties may mutually agree
to increase the Regular Purchase Share Limit during a Business Day. If the
Company delivers any Regular Purchase Notice for a Purchase Amount in excess of
the limitations contained in the immediately preceding sentence, such Regular
Purchase Notice shall be void ab initio to the extent of the amount by which the
number of Purchase Shares set forth in such Regular Purchase Notice exceeds the
number of Purchase Shares which the Company is permitted to include in such
Regular Purchase Notice in accordance herewith, and the Investor shall have no
obligation to purchase such excess Purchase Shares in respect of such Regular
Purchase Notice; provided, however, that the Investor shall remain obligated to
purchase the number of Purchase Shares which the Company is permitted to include
in such Regular Purchase Notice. The Company may deliver multiple Regular
Purchase Notices to the Investor in a day as often as every Business Day, so
long as the Company has not failed to deliver Purchase Shares for all prior
Regular Purchases, Accelerated Purchases and Additional Accelerated Purchases,
including, without limitation, those that have been effected on the same
Business Day as the applicable Purchase Date, have theretofore been received by
the Investor as DWAC Shares in accordance with this Agreement. Notwithstanding
the foregoing, the Company shall not deliver a Regular Purchase Notice to the
Investor during the PEA Period.


(c)    Accelerated Purchases. Subject to the terms and conditions of this
Agreement, beginning one (1) Business Day following the Commencement Date, in
addition to purchases of Purchase Shares as




-8-

--------------------------------------------------------------------------------




described in Section 2(b) above, the Company shall also have the right, but not
the obligation, to direct the Investor, by its delivery to the Investor of an
Accelerated Purchase Notice from time to time in accordance with this Agreement,
to purchase the applicable Accelerated Purchase Share Amount at the Accelerated
Purchase Price on the Accelerated Purchase Date therefor in accordance with this
Agreement (each such purchase, an “Accelerated Purchase”). The Company may
deliver an Accelerated Purchase Notice to the Investor only on a Purchase Date
on which (i) the Company also properly submitted a Regular Purchase Notice
providing for a Regular Purchase of a number of Purchase Shares not less than
the Regular Purchase Share Limit then in effect on such Purchase Date in
accordance with this Agreement (including, without limitation, any other
adjustments to the Regular Purchase Share Limit, in each case pursuant to
Section 2(b) above), (ii) if all Purchase Shares subject to all prior Regular
Purchases, Accelerated Purchases and Additional Accelerated Purchases,
including, without limitation, those that have been effected on the same
Business Day as the applicable Accelerated Purchase Date with respect to which
the applicable Accelerated Purchase relates, have theretofore been received by
the Investor as DWAC Shares in accordance with this Agreement and (iii) the
Closing Sale Price of the Common Stock is not less than the Accelerated Purchase
Floor Price. If the Company delivers any Accelerated Purchase Notice directing
the Investor to purchase an amount of Purchase Shares that exceeds the
Accelerated Purchase Share Amount that the Company is then permitted to include
in such Accelerated Purchase Notice, such Accelerated Purchase Notice shall be
void ab initio to the extent of the amount by which the number of Purchase
Shares set forth in such Accelerated Purchase Notice exceeds the Accelerated
Purchase Share Amount that the Company is then permitted to include in such
Accelerated Purchase Notice (which shall be confirmed in an Accelerated Purchase
Confirmation), and the Investor shall have no obligation to purchase such excess
Purchase Shares in respect of such Accelerated Purchase Notice; provided,
however, that the Investor shall remain obligated to purchase the Accelerated
Purchase Share Amount which the Company is permitted to include in such
Accelerated Purchase Notice; and provided, further, however, that the parties
may mutually agree to increase the Accelerated Purchase Share Amount applicable
to any Accelerated Purchase, and all of the Purchase Shares subject to such
increased Accelerated Purchase shall be purchased by the Investor at the
Accelerated Purchase Price for such increased Accelerated Purchase in accordance
with this Agreement. Within one (1) Business Day after completion of each
Accelerated Purchase Date for an Accelerated Purchase, the Investor will provide
to the Company a written confirmation of such Accelerated Purchase setting forth
the applicable Accelerated Purchase Share Amount and Accelerated Purchase Price
for such Accelerated Purchase (each, an “Accelerated Purchase Confirmation”).
Notwithstanding the foregoing, the Company shall not deliver any Accelerated
Purchase Notices during the PEA Period.
(d)    Additional Accelerated Purchases.  Subject to the terms and conditions of
this Agreement, beginning two (2) Business Days following the Commencement Date
and thereafter, in addition to purchases of Purchase Shares as described in
Section 2(b) and Section 2(c) above, the Company shall also have the right, but
not the obligation, to direct the Investor, by its timely delivery to the
Investor of an Additional Accelerated Purchase Notice on an Additional
Accelerated Purchase Date in accordance with this Agreement, to purchase the
applicable Additional Accelerated Purchase Share Amount at the applicable
Additional Accelerated Purchase Price therefor in accordance with this Agreement
(each such purchase, an “Additional Accelerated Purchase”). The Company may
deliver multiple Additional Accelerated Purchase Notices to the Investor on an
Additional Accelerated Purchase Date; provided, however, that the Company may
deliver an Additional Accelerated Purchase Notice to the Investor only (i) on a
Business Day that is also the Accelerated Purchase Date for an Accelerated
Purchase with respect to which the Company properly submitted to the Investor an
Accelerated Purchase Notice in accordance with this Agreement on the applicable
Purchase Date for a Regular Purchase of a number of Purchase Shares not less
than the Regular Purchase Share Limit then in effect in accordance with this
Agreement (including, without limitation, any other adjustments to the Regular
Purchase Share Limit, in each case pursuant to Section 2(b) above) and (ii) if
all Purchase Shares subject to all prior Regular Purchases, Accelerated
Purchases and Additional Accelerated




-9-

--------------------------------------------------------------------------------




Purchases, including, without limitation, those that have been effected on the
same Business Day as the applicable Additional Accelerated Purchase Date with
respect to which the applicable Additional Accelerated Purchase relates, have
theretofore been received by the Investor as DWAC Shares in accordance with this
Agreement. If the Company delivers any Additional Accelerated Purchase Notice
directing the Investor to purchase an amount of Purchase Shares that exceeds the
Additional Accelerated Purchase Share Amount that the Company is then permitted
to include in such Additional Accelerated Purchase Notice in accordance with the
terms of this Agreement, such Additional Accelerated Purchase Notice shall be
void ab initio to the extent of the amount by which the number of Purchase
Shares set forth in such Additional Accelerated Purchase Notice exceeds the
Additional Accelerated Purchase Share Amount that the Company is then permitted
to include in such Additional Accelerated Purchase Notice in accordance with the
terms of this Agreement (which shall be confirmed in an Additional Accelerated
Purchase Confirmation (defined below)), and the Investor shall have no
obligation to purchase such excess Purchase Shares in respect of such Additional
Accelerated Purchase Notice; provided, however, that the Investor shall remain
obligated to purchase the Additional Accelerated Purchase Share Amount which the
Company is permitted to include in such Additional Accelerated Purchase Notice;
and provided, further, however, that the parties may mutually agree to increase
the Additional Accelerated Purchase Share Amount applicable to any Additional
Accelerated Purchase, and all of the Purchase Shares subject to such increased
Additional Accelerated Purchase shall be purchased by the Investor at the
Additional Accelerated Purchase Price for such increased Additional Accelerated
Purchase in accordance with this Agreement. Within one (1) Business Day after
completion of each Additional Accelerated Purchase Date, the Investor will
provide to the Company a written confirmation of each Additional Accelerated
Purchase on such Additional Accelerated Purchase Date setting forth the
applicable Additional Accelerated Purchase Share Amount and Additional
Accelerated Purchase Price for each such Additional Accelerated Purchase on such
Additional Accelerated Purchase Date (each, an “Additional Accelerated Purchase
Confirmation”). Notwithstanding the foregoing, the Company shall not deliver any
Additional Accelerated Purchase Notices during the PEA Period.
(e)    Payment for Purchase Shares. The Investor shall pay to the Company the
price for the Initial Purchase Shares pursuant to Section 2(a) via wire transfer
of immediately available funds on the same Business Day that the Investor
receives the Initial Purchase Shares as DWAC Shares, if such Initial Purchase
Shares are so received by the Investor before 1:00 p.m., Eastern time, or, if
such Initial Purchase Shares are so received by the Investor after 1:00 p.m.,
Eastern time, the next Business Day. For each Regular Purchase, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Regular Purchase as full payment for such Purchase Shares via wire transfer
of immediately available funds on the same Business Day that the Investor
receives such Purchase Shares, if such Purchase Shares are received by the
Investor before 1:00 p.m., Eastern time, or, if such Purchase Shares are
received by the Investor after 1:00 p.m., Eastern time, the next Business Day.
For each Accelerated Purchase and each Additional Accelerated Purchase, the
Investor shall pay to the Company an amount equal to the Purchase Amount with
respect to such Accelerated Purchase and Additional Accelerated Purchase,
respectively, as full payment for such Purchase Shares via wire transfer of
immediately available funds on the second Business Day following the date that
the Investor receives such Purchase Shares. If the Company or the Transfer Agent
shall fail for any reason or for no reason to electronically transfer any
Purchase Shares as DWAC Shares submitted by the Investor or its agent in respect
of the Initial Purchase, or with respect to any Regular Purchase, Accelerated
Purchase or Additional Accelerated Purchase (as applicable) within two (2)
Business Days following the receipt by the Company of the price for the Initial
Purchase Shares pursuant to Section 2(a), Purchase Price, Accelerated Purchase
Price or Additional Accelerated Purchase Price, respectively, therefor in
compliance with this Section 2(e), and if on or after such two (2) Business Days
the Investor purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Investor of such
Purchase Shares that the Investor anticipated receiving from the Company in
respect of such Initial Purchase, Regular Purchase, Accelerated Purchase or
Additional Accelerated Purchase (as applicable), then




-10-

--------------------------------------------------------------------------------




the Company shall, within two (2) Business Days after the Investor’s request,
either (i) pay cash to the Investor in an amount equal to the Investor’s total
purchase price (including customary brokerage commissions, if any) for the
shares of Common Stock so purchased (the “Cover Price”), at which point the
Company’s obligation to deliver such Purchase Shares as DWAC Shares shall
terminate, or (ii) promptly honor its obligation to deliver to the Investor such
Purchase Shares as DWAC Shares and pay cash to the Investor in an amount equal
to the excess (if any) of the Cover Price over the total Purchase Amount paid by
the Investor pursuant to this Agreement for all of the Purchase Shares to be
purchased by the Investor in connection with such purchases. The Company shall
not issue any fraction of a share of Common Stock upon the Initial Purchase or
any Regular Purchase, Accelerated Purchase or Additional Accelerated Purchase.
If the issuance would result in the issuance of a fraction of a share of Common
Stock, the Company shall round such fraction of a share of Common Stock up or
down to the nearest whole share. All payments made under this Agreement shall be
made in lawful money of the United States of America or wire transfer of
immediately available funds to such account as the Company may from time to time
designate by written notice in accordance with the provisions of this Agreement.
Whenever any amount expressed to be due by the terms of this Agreement is due on
any day that is not a Business Day, the same shall instead be due on the next
succeeding day that is a Business Day.
(f)    Compliance with Principal Market Rules.
(i)    Exchange Cap. Subject to Section 2(f)(ii) below, the Company shall not
issue or sell any shares of Common Stock pursuant to this Agreement, and the
Investor shall not purchase or acquire any shares of Common Stock pursuant to
this Agreement, to the extent that after giving effect thereto, the aggregate
number of shares of Common Stock that would be issued pursuant to this Agreement
and the transactions contemplated hereby would be equal to or greater than
14,197,884 shares of Common Stock (subject to adjustment for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction), representing 19.99% of the shares of Common Stock
outstanding on the Execution Date (which number of shares shall be reduced, on a
share-for-share basis, by the number of shares of Common Stock issued or
issuable pursuant to any transaction or series of transactions that may be
aggregated with the transactions contemplated by this Agreement under applicable
rules of the Nasdaq Global Market or any other Principal Market on which the
Common Stock may be listed or quoted) (the “Exchange Cap”), unless and until the
Company elects to solicit stockholder approval of the issuance of Common Stock
as contemplated by this Agreement and the stockholders of the Company have in
fact approved such issuance in accordance with the applicable rules and
regulations of the Nasdaq Global Market, any other Principal Market on which the
Common Stock may be listed or quoted, and the Company’s Certificate of
Incorporation, as amended and in effect as of the Execution Date (the
“Certificate of Incorporation”), and the Company’s Amended and Restated Bylaws,
as amended and in effect as of the Execution Date (the “Bylaws”). For the
avoidance of doubt, the Company may, but shall be under no obligation to,
request its stockholders to approve the issuance of Common Stock as contemplated
by this Agreement; provided, that if stockholder approval is not obtained in
accordance with this Section 2(f)(i), the Exchange Cap shall be applicable for
all purposes of this Agreement and the transactions contemplated hereby at all
times during the term of this Agreement (except as set forth in Section 2(f)(ii)
below).
(ii)    At-Market Transaction. Notwithstanding Section 2(f)(i) above and subject
to the prior approval of the Nasdaq Global Market or any other Principal Market
on which the Common Stock may be listed or quoted (to the extent required), the
Exchange Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that (and only for so
long as) the Average Price shall equal or exceed the Base Price and in
accordance with any other applicable rules of the Nasdaq Global Market or any
other Principal Market on which the Common Stock may be listed or quoted (it
being hereby acknowledged and agreed that the Exchange Cap shall be applicable
for all purposes of this Agreement and the transactions contemplated hereby at
all other times during the term of this Agreement, unless the stockholder
approval referred to in Section 2(f)(i) is obtained). “Base Price” means




-11-

--------------------------------------------------------------------------------




a price per Purchase Share equal to the sum of (i) the Signing Market Price and
(ii) $0.0385 (in each case subject to adjustment for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction). “Signing Market Price” means $0.362, representing the
lower of (i) the “Nasdaq Official Closing Sale Price” (as such term is used by
Nasdaq) of the Common Stock as reported on the Nasdaq Global Market immediately
preceding the Execution Date or (ii) the average of the Nasdaq Official Closing
Sale Prices of the Common Stock as reported by The Nasdaq Global Market for the
five (5) Business Days immediately preceding the Execution Date.
(iii)    General. The Company shall not issue any Securities pursuant to this
Agreement if such issuance would reasonably be expected to result in (A) a
violation of the Securities Act or (B) a breach of the rules and regulations of
the Principal Market. Furthermore, the Company agrees that it shall not issue
any Securities pursuant to this Agreement if, at the time of such issuance (Y)
the effectiveness of the Registration Statement registering the Securities has
lapsed for any reason (including, without limitation, the issuance of a stop
order or similar order) or (Z) the Registration Statement is unavailable for the
sale by the Company to the Investor (or the resale by the Investor, as the case
may be) of any or all of the Securities to be issued to the Investor under the
Transaction Documents. The provisions of this Section 2(f) shall be implemented
in a manner otherwise than in strict conformity with the terms hereof only if
necessary to ensure compliance with the Securities Act and the rules and
regulations of the Principal Market.
(g)    Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 4.99% of the then issued and outstanding Common Stock (the “Beneficial
Ownership Limitation”); provided, however, that (i) if such Beneficial Ownership
Limitation is reached due, in whole or in part, to purchases of Common Stock by
the Investor other than from the Company, the Investor shall promptly dispose of
such shares purchased other than from the Company to the extent necessary to
permit the Company to issue Common Stock to the Investor pursuant to this
Agreement; and (ii) if the Company delivers a Purchase Notice to the Investor
that would cause the issuance of Common Stock to the Investor in an amount that
would cause the beneficial ownership by the Investor and its affiliates to
exceed the Beneficial Ownership Limitation but be less than 9.99% of the then
issued and outstanding Common Stock, the parties may agree to increase the
Beneficial Ownership Limitation to 9.99% in such case. Upon the written or oral
request of the Investor, the Company shall promptly (but not later than 24
hours) confirm orally or in writing to the Investor the amount of Common Stock
then outstanding. The Investor and the Company shall each cooperate in good
faith in the determinations required hereby and the application hereof.
3.    INVESTOR'S REPRESENTATIONS AND WARRANTIES.
The Investor represents and warrants to the Company that as of the Execution
Date and as of the Commencement Date:


(a)    Organization, Authority. Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.


(b)    Accredited Investor Status. The Investor is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.






-12-

--------------------------------------------------------------------------------




(c)    Information. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice from its own independent advisors as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities and is not relying on any accounting, legal, tax or other advice from
the Company or its officers, employees, representatives or advisors. The
Investor acknowledges and agrees that the Company neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4 hereof.


(d)    No Governmental Review. The Investor understands that no federal, state
or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of an investment in the Securities nor have such authorities passed upon or
endorsed the merits of the transactions contemplated hereby.


(e)    Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.


(f)    Residency. The Investor’s principal place of business is in the State of
Illinois.


(g)    Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, the Investor has not, nor has any Person
acting on behalf of or pursuant to any understanding with the Investor, directly
or indirectly executed any purchases or sales, including “short sales” as
described in the following paragraph, of the securities of the Company during
the period commencing as of the time that the Investor first received a term
sheet proposed by the Investor and signed by the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Other than disclosure to other Persons party to
this Agreement and their counsel, the Investor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).


(g)    No Short Selling. The Investor represents and warrants to the Company
that at no time prior to the Execution Date has any of the Investor, its agents,
representatives or affiliates engaged in or effected, in any manner whatsoever,
directly or indirectly, any (i) “short sale” (as such term is defined in Rule
200 of Regulation SHO of the Exchange Act) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.


4.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants to the Investor that as of the Execution
Date and as of the Commencement Date:






-13-

--------------------------------------------------------------------------------




(a)    Organization and Qualification. The Company and each of its Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation,
organization or formation (or the equivalent under applicable law with respect
to foreign Subsidiaries), with the requisite corporate or other power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any of its Subsidiaries is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents.
Each of the Company and its Subsidiaries is duly qualified to conduct business
and is in good standing (or the equivalent under applicable law with respect to
foreign Subsidiaries) as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not have or would not
reasonably be expected to result in a Material Adverse Effect, and to the
Company’s knowledge, no proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification. The Company has no Subsidiaries except as
set forth on Exhibit 21.1 to the Company’s Annual Report on Form 10-K for the
year ended December 31, 2018 filed with the SEC on February 25, 2019.


(b)    Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents to which it is a
party, and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Commitment Shares and the reservation for issuance and the issuance of the
Purchase Shares issuable under this Agreement, have been duly authorized by the
Board of Directors of the Company (the “Board of Directors”) and no further
consent or Authorization is required by the Company, its Board of Directors or
its stockholders (subject to Section 2(f)(i) if applicable), (iii) this
Agreement has been, and each other Transaction Document shall be on the
Commencement Date, duly executed and delivered by the Company and (iv) this
Agreement constitutes, and each other Transaction Document upon its execution on
behalf of the Company, shall constitute, the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies. The Board of Directors has adopted all applicable
resolutions (the “Resolutions”) to authorize this Agreement and the transactions
contemplated hereby. The Resolutions are valid, in full force and effect and
have not been modified or supplemented in any respect. The Company has delivered
to the Investor a certified copy of the Resolutions adopted by the Board of
Directors. Except as set forth in this Agreement, no other approvals or consents
of the Board of Directors, any authorized committee thereof or the Company’s
stockholders is necessary under Applicable Laws, the Certificate of
Incorporation or the Bylaws to authorize the execution and delivery of this
Agreement or any of the transactions contemplated hereby, including, but not
limited to, the issuance of the Commitment Shares and the issuance of the
Purchase Shares.


(c)    Capitalization. As of the Execution Date, the authorized capital stock of
the Company is set forth in the Company’s Quarterly Report on Form 10-Q for the
quarter ended June 30, 2019 or on Schedule 4(c).  Except as disclosed in the SEC
Documents (as defined below) or on Schedule 4(c), (i) no shares of the Company’s
capital stock are subject to preemptive rights or any other similar rights or
any Liens or encumbrances suffered or permitted by the Company, (ii) there are
no outstanding debt securities, (iii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company




-14-

--------------------------------------------------------------------------------




or any of its Subsidiaries is or may become bound to issue additional shares of
capital stock of the Company or any of its Subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, (iv) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
the Registration Rights Agreement), (v) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company has not
granted any stock appreciation rights or “phantom stock” rights. The Company has
furnished to the Investor true and correct copies of (A) the Certificate of
Incorporation, (B) the Bylaws, and (C) summaries of the material terms of all
securities convertible into or exercisable for Common Stock, if any, and copies
of any documents containing the material rights of the holders thereof in
respect thereto, which in the case of this clause (C), are not disclosed in any
SEC Document or filed as an exhibit thereto.


(d)    Issuance of Securities. Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, Liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Upon issuance in accordance with the terms
and conditions of this Agreement, the Commitment Shares shall be validly issued,
fully paid and nonassessable and free from all taxes, Liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. A total of 45,000,000 shares (subject to any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction) of Common Stock (the “Reserve Amount”) have
been duly authorized and reserved for issuance under this Agreement as the
Purchase Shares and the Commitment Shares.


(e)    No Conflicts or Violations. The execution, delivery and performance of
the Transaction Documents by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby (including, without limitation,
the reservation for issuance and issuance of the Purchase Shares and the
Commitment Shares) will not (i) result in a violation of the Certificate of
Incorporation (including any Certificate of Designations, Preferences and Rights
of any outstanding series of preferred stock of the Company) or the Bylaws or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which would not reasonably be expected to result
in a Material Adverse Effect. Neither the Company nor any Subsidiary is in
violation or default of or under (i) any provision of the Certificate of
Incorporation or Bylaws or under its respective certificate or articles of
incorporation, any certificate of designation, preferences and rights of any
outstanding series of preferred stock, organizational charter or bylaws,
respectively, (ii) the terms of any indenture, contract, lease, mortgage, deed
of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which it is a party or bound or to which
its property is subject, or (iii) any judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other




-15-

--------------------------------------------------------------------------------




authority having jurisdiction over the Company or any of its properties, which,
in the case of clauses (ii) or (iii), would be reasonably expected to have a
Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the Securities Act or applicable state securities laws and
the rules and regulations of the Principal Market, the Company is not required
to obtain any consent, Authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof. Except as set forth elsewhere in this
Agreement, all consents, Authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the Commencement Date.


(f)    SEC Documents; Financial Statements. The Company is, and has been during
the 12-month period immediately preceding the Execution Date, required to file
reports, schedules, forms, statements and other documents with the SEC pursuant
to Section 13 or 15(d) of the Exchange Act. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company with the SEC under the Exchange Act, including pursuant to Section 13(a)
or 15(d) thereof, and under the Securities Act, in each case during the 12-month
period immediately preceding the Execution Date (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein
together with each Prospectus, being collectively referred to herein as the “SEC
Documents”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Documents prior to the expiration of any such
extension. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable. None of the SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. Except as set
forth in the SEC Documents, the Company has received no notices or
correspondence from the SEC for the one year preceding the Execution Date. The
SEC has not commenced any enforcement proceedings against the Company or any of
its Subsidiaries.


(g)    Absence of Certain Changes. Except as disclosed in the SEC Documents,
since December 31, 2018, there has been no material adverse change in the
business, properties, operations, financial condition or results of operations
of the Company or its Subsidiaries. The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.


(h)    Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the




-16-

--------------------------------------------------------------------------------




Common Stock or any of the Company’s or its Subsidiaries’ officers or directors
in their capacities as such, which would reasonably be expected to have a
Material Adverse Effect.


(i)    Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.


(j)    No Aggregated Offering. Neither the Company, nor any of its affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause the transactions contemplated hereby to be
integrated or aggregated with prior offerings by the Company in a manner that
would require stockholder approval pursuant to the rules of the Principal Market
on which any of the securities of the Company are listed or designated.


(k)    Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
Authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as described in the SEC Documents, none of
the Company’s material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government Authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the
Execution Date, except as would not reasonably be expected to have a Material
Adverse Effect. The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others, and there is no claim, action
or proceeding being made or brought against, or to the Company’s knowledge,
being threatened against, the Company or its Subsidiaries regarding trademark,
trade name, patents, patent rights, invention, copyright, license, service
names, service marks, service mark registrations, trade secret or other
infringement, which would reasonably be expected to have a Material Adverse
Effect.


(l)    Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.






-17-

--------------------------------------------------------------------------------




(m)    Title. The Company and its Subsidiaries own no real property. Except as
set forth in the SEC Documents, the Company and its Subsidiaries have good and
marketable title in all personal property owned by them that is material to the
business of the Company and its Subsidiaries, in each case free and clear of all
liens, encumbrances and defects (“Liens”), except (i) for Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
its Subsidiaries, (ii) for Liens for the payment of federal, state or other
taxes, the payment of which is neither delinquent nor subject to penalties and
(iii) as provided in that certain Loan and Security Agreement dated as of
January 5, 2018 among Solar Capital Ltd., as collateral agent, and the lenders
listed on Schedule 1.1 thereto or otherwise a party thereto, and the Company.
Any real property and facilities held under lease by the Company and its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and its Subsidiaries are in compliance with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
Subsidiaries.


(n)    Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.


(o)    Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, Authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, Authorization or permit, except for such revocations or
modifications that would not be reasonably expected to have a Material Adverse
Effect.


(p)    Tax Status. Except as set forth on Schedule 4(p) the Company and each of
its Subsidiaries has made or filed all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, and except as
could not reasonably be expected to have a Material Adverse Effect. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.


(q)    Transactions with Affiliates. Except as set forth in the SEC Documents,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the Company’s stockholders, the officers or directors of any
stockholder of the Company, or any family member or affiliate of any of the
foregoing, has either directly or indirectly any interest in, or is a party to,
any transaction that is required to be disclosed as a related party transaction
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.






-18-

--------------------------------------------------------------------------------




(r)    Application of Takeover Protections. The Company and its Board of
Directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation, the laws of the state of its incorporation or otherwise which is
or would become applicable to the Investor as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and the Investor’s ownership of the Securities.


(s)    Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or the SEC Documents. The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company. All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, taken as a
whole, including the disclosure schedules to this Agreement, is true and correct
in all material respects and does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve (12) months preceding the Execution Date taken as a whole do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading. The Company acknowledges and agrees that the Investor neither
makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3 hereof.


(t)    Foreign Corrupt Practices; Money Laundering Laws; Sanctions. Neither the
Company nor any of the Subsidiaries nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company or any of the
Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Company, the
Subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith. The operations of the
Company and the Subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements
and the money laundering statutes and the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency, including, without limitation,
Title 18 U.S. Code section 1956 and 1957, the Patriot Act, the Bank Secrecy Act,
and international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding




-19-

--------------------------------------------------------------------------------




by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any of its Subsidiaries with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened. Neither the Company nor any of its Subsidiaries, nor to the
knowledge of the Company any of the directors, officers or employees, agents,
affiliates or representatives of the Company or its Subsidiaries, is an
individual or entity that is, or is owned or controlled by an individual or
entity that is: (i) the subject of any sanctions administered or enforced by the
U.S. Department of Treasury's Office of Foreign Assets Control, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), nor (ii) located,
organized or resident in a country or territory that is the subject of Sanctions
(including, without limitation, the Balkans, Belarus, Burma/Myanmar, Cote
D’Ivoire, Cuba, Democratic Republic of Congo, Iran, Iraq, Liberia, Libya, North
Korea, Sudan, Syria, Venezuela and Zimbabwe). Neither the Company nor any of its
Subsidiaries will, directly or indirectly, use the proceeds of the transactions
contemplated hereby, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other individual or entity:
(i) to fund or facilitate any activities or business of or with any individual
or entity or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions or (ii) in any other manner that will
result in a violation of Sanctions by any individual or entity (including any
individual or entity participating in the transactions contemplated hereby,
whether as underwriter, advisor, investor or otherwise). For the past five
years, neither the Company nor any of its Subsidiaries has knowingly engaged in,
and is not now knowingly engaged in, any dealings or transactions with any
individual or entity, or in any country or territory, that at the time of the
dealing or transaction is or was the subject of Sanctions.


(u)    Registration Statement. The Company has prepared and filed the
Registration Statement with the SEC in accordance with the Securities Act. The
Registration Statement was declared effective by order of the SEC on November 3,
2017. The Registration Statement is effective pursuant to the Securities Act and
available for the issuance of the Securities thereunder, and the Company has not
received any written notice that the SEC has issued or intends to issue a stop
order or other similar order with respect to the Registration Statement or the
Prospectus or that the SEC otherwise has (i) suspended or withdrawn the
effectiveness of the Registration Statement or (ii) issued any order preventing
or suspending the use of the Prospectus or any Prospectus Supplement, in either
case, either temporarily or permanently or intends or, to the knowledge of the
Company, has threatened in writing to do so. The “Plan of Distribution” section
of the Prospectus permits the issuance of the Securities under the terms of this
Agreement. At the time the Registration Statement and any amendments thereto
became effective, at the Execution Date and at each deemed effective date
thereof pursuant to Rule 430B(f)(2) of the Securities Act, the Registration
Statement and any amendments thereto complied and will comply in all material
respects with the requirements of the Securities Act and did not and will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading; and the Base Prospectus and any Prospectus Supplement thereto,
at the time such Base Prospectus or such Prospectus Supplement thereto was
issued and on the Commencement Date, complied and will comply in all material
respects with the requirements of the Securities Act and did not and will not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided that this representation
and warranty does not apply to statements in or omissions from any Prospectus
Supplement made in reliance upon and in conformity with information relating to
the Investor furnished to the Company in writing by or on behalf of the Investor
expressly for use therein. The Company meets all of the requirements for the use
of a registration statement on Form S-3 pursuant to the Securities Act in
reliance on General Instruction I.B.1 of Form S-3 and the conditions set forth
in Instruction 3 to General Instruction I.B.6 of Form S-3 for the offering and
sale of the Securities contemplated by this Agreement, and the SEC has not
notified the Company of any objection to the use of the form of the Registration
Statement pursuant to Rule 401(g)(1) of the Securities Act. The Registration
Statement, as of its effective date, meets the requirements set forth in Rule




-20-

--------------------------------------------------------------------------------




415(a)(1)(x) pursuant to the Securities Act. At the earliest time after the
filing of the Registration Statement that the Company or another participant in
the transactions contemplated hereby made a bona fide offer (within the meaning
of Rule 164(h)(2) of the Securities Act) relating to any of the Securities, the
Company was not, and as of the Execution Date the Company is, not an “Ineligible
Issuer” (as defined in Rule 405 of the Securities Act). The Company has not
distributed any offering material in connection with the offering and sale of
any of the Securities, and, until the Investor does not hold any of the
Securities, shall not distribute any offering material in connection with the
offering and sale of any of the Securities, to or by the Investor, in each case,
other than the Registration Statement or any amendment thereto, the Prospectus
or any Prospectus Supplement required pursuant to applicable law or the
Transaction Documents. The Company has not made and shall not make an offer
relating to the Securities that would constitute a “free writing prospectus” as
defined in Rule 405 under the Securities Act.


(v)    DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.


(w)    Accounting Controls; Sarbanes-Oxley. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the SEC Documents, the Company has concluded that its
internal control over financial reporting is effective and the Company is not
aware of any “significant deficiencies” or “material weaknesses” (each as
defined by the rules adopted by the SEC) in its internal control over financial
reporting, or any fraud, whether or not material, that involves management or
other employees of the Company and its Subsidiaries who have a significant role
in the Company’s internal controls; and since the end of the latest audited
fiscal year, there has been no change in the Company’s internal control over
financial reporting (whether or not remediated) that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Board of Directors has, subject to the exceptions, cure
periods and the phase in periods specified in the applicable stock exchange
rules of the Principal Market (“Exchange Rules”), validly appointed an audit
committee to oversee internal accounting controls whose composition satisfies
the applicable independence and other requirements of the Exchange Rules and the
rules under the Exchange Act, and the Board of Directors has adopted a charter
for the audit committee that satisfies the requirements of the Exchange Rules
and the rules under the Exchange Act. No relationship, direct or indirect,
exists between or among the Company, on the one hand, and the directors,
officers, stockholders, customers or suppliers of the Company, on the other
hand, which is required to be described in the Registration Statement and the
Prospectus which is not so described. The Company has not, directly or
indirectly, extended or maintained credit, or arranged for the extension of
credit, or renewed an extension of credit, in the form of a personal loan to or
for any of its directors or executive officers in violation of Applicable Laws,
including Section 402 of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”).


(x)    Certain Fees. Except as disclosed on Schedule 4(x), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. Except as disclosed on Schedule 4(x), the Investor
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type




-21-

--------------------------------------------------------------------------------




contemplated in this Section 4(x) that may be due in connection with the
transactions contemplated by the Transaction Documents.
(y)    Investment Company. The Company is not, and immediately after giving
effect to the sale of the Purchase Shares in accordance with this Agreement and
the application of the proceeds as described in the Prospectus under the caption
“Use of Proceeds,” will not be, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended (the “Investment Company Act”).
(z)    Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. Except as disclosed in the SEC
Documents, the Company has not, in the twelve (12) months preceding the
Execution Date, received any notice from the Principal Market to the effect that
the Company is not in compliance with the listing or maintenance requirements of
the Principal Market. Except as disclosed in the SEC Documents, the Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with all such listing and maintenance requirements.
(aa)    Accountants. The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.
(bb)    No Market Manipulation. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.
(cc)    Benefit Plans; Labor Matters. Each benefit and compensation plan,
agreement, policy and arrangement that is maintained, administered or
contributed to by the Company for current or former employees or directors of,
or independent contractors with respect to, the Company has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, and the Company has complied in all material
respects with all applicable statutes, orders, rules and regulations in regard
to such plans, agreements, policies and arrangements. Each stock option granted
under any equity incentive plan of the Company (each, a “Stock Plan”) was
granted with a per share exercise price no less than the market price per common
share on the grant date of such option in accordance with the rules of the
Principal Market, and no such grant involved any “back-dating,” “forward-dating”
or similar practice with respect to the effective date of such grant; each such
option (i) was granted in compliance in all material respects with Applicable
Laws and with the applicable Stock Plan(s), (ii) was duly approved by the Board
of Directors or a duly authorized committee thereof, and (iii) has been (or will
be, if granted after June 30, 2019) properly accounted for in the Company’s
financial statements and disclosed, to the extent required, in the Company’s
filings or submissions with the SEC, and the Principal Market. No labor problem
or dispute with the employees of the Company exists or is threatened or
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its principal suppliers or contractors,
that would have a Material Adverse Effect.


(dd)    Regulatory. During the 12-month period immediately preceding the
Execution Date, except as described in the SEC Documents, the Company and each
of its Subsidiaries: (A) is and at all times has




-22-

--------------------------------------------------------------------------------




been in material compliance with all applicable U.S. and foreign statutes,
rules, regulations, or guidance applicable to Company and its Subsidiaries
(“Applicable Laws”), except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; (B) have not
received any notice of adverse finding, warning letter, untitled letter or other
correspondence or notice from the U.S. Food and Drug Administration or any other
federal, state, or foreign governmental authority having authority over the
Company (“Governmental Authority”) alleging or asserting noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (C) possess all material Authorizations
and such material Authorizations are valid and in full force and effect and are
not in violation of any term of any such material Authorizations; (D) have not
received notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Authority or
third party alleging that any product, operation or activity is in violation of
any Applicable Laws or Authorizations and have no knowledge that any such
Governmental Authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (E) have not received
notice that any Governmental Authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations and the Company
has no knowledge that any such Governmental Authority is considering such
action; and (F) have filed, obtained, maintained or submitted all material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Applicable Laws or material
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission). During the 12-month
period immediately preceding the Execution Date, to the Company’s knowledge, the
studies, tests and preclinical and clinical trials conducted by or on behalf of
the Company were and, if still pending, are, in all material respects, being
conducted in accordance with experimental protocols, procedures and controls
pursuant to accepted professional scientific standards and all Applicable Laws,
including, without limitation, the United States Federal Food, Drug and Cosmetic
Act and the laws, rules and regulations of the Therapeutic Products Directorate,
the European Medicines Agency, the European Commission's Enterprise Directorate
General and the regulatory agencies within each Member State granting Marketing
Authorization through the Mutual Recognition Procedure or any other federal,
provincial, state, local or foreign governmental or quasi-governmental body
exercising comparable authority; the descriptions of the results of such
studies, tests and trials contained in the SEC Documents are accurate and
complete in all material respects and fairly present the data derived from such
studies, tests and trials; the descriptions in the SEC Documents of the results
of such clinical trials are consistent in all material respects with such
results and to the Company’s knowledge there are no other studies or other
clinical trials whose results are materially inconsistent with or otherwise
materially call into question the results described or referred to in the SEC
Documents; and the Company has not received any notices or correspondence from
any Governmental Authority requiring the termination, suspension or material
modification of any studies, tests or preclinical or clinical trials conducted
by or on behalf of the Company or its Subsidiaries. The Company has concluded
that it uses commercially reasonable efforts to review, from time to time, the
progress and results of the studies, tests and preclinical and clinical trials
and, based upon (i) the information provided to the Company by the third parties
conducting such studies, tests, preclinical studies and clinical trials that are
described in the SEC Documents and the Company’s review of such information, and
(ii) the Company’s actual knowledge, the Company reasonably believes that the
descriptions of the results of such studies, tests, preclinical studies and
clinical trials are accurate and complete in all material respects.


(ee)    No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the transactions contemplated hereby,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405




-23-

--------------------------------------------------------------------------------




under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has exercised
reasonable care to determine whether any Issuer Covered Person is subject to a
Disqualification Event.


(ff)    Absence of Schedules. In the event that on the Commencement Date, the
Company does not deliver any disclosure schedule contemplated by this Agreement,
the Company hereby acknowledges and agrees that each such undelivered disclosure
schedule shall be deemed to read as follows: “Nothing to Disclose”.


5.    COVENANTS.


(a)    Filing of Current Report and Registration Statement. The Company agrees
that it shall, within the time required under the Exchange Act, file with the
SEC a Current Report on Form 8-K relating to the transactions contemplated by,
and describing the material terms and conditions of, the Transaction Documents
(the “Current Report”). The Company further agrees that it shall, within the
time required under Rule 424(b) under the Securities Act, file with the SEC the
Initial Prospectus Supplement pursuant to Rule 424(b) under the Securities Act
specifically relating to the transactions contemplated by, and describing the
material terms and conditions of, the Transaction Documents, containing
information previously omitted at the time of effectiveness of the Registration
Statement in reliance on Rule 430B under the Securities Act, and disclosing all
information relating to the transactions contemplated hereby required to be
disclosed in the Registration Statement and the Prospectus as of the date of the
Initial Prospectus Supplement, including, without limitation, information
required to be disclosed in the section captioned “Plan of Distribution” in the
Prospectus. The Investor acknowledges that it will be identified in the Initial
Prospectus Supplement as an underwriter within the meaning of Section 2(a)(11)
of the Securities Act. The Company shall permit the Investor to review and
comment upon the Current Report and the Initial Prospectus Supplement at least
two (2) Business Days prior to their filing with the SEC, the Company shall give
due consideration to all such comments, and the Company shall not file the
Current Report or the Initial Prospectus Supplement with the SEC in a form to
which the Investor reasonably objects. The Investor shall use its reasonable
best efforts to comment upon the Current Report and the Initial Prospectus
Supplement within one (1) Business Day from the date the Investor receives the
final pre-filing draft version thereof from the Company. The Investor shall
furnish to the Company such information regarding itself, the Securities held by
it and the intended method of distribution thereof, including any arrangement
between the Investor and any other Person relating to the sale or distribution
of the Securities, as shall be reasonably requested by the Company in connection
with the preparation and filing of the Current Report and the Initial Prospectus
Supplement, and shall otherwise cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of the
Current Report and the Initial Prospectus Supplement with the SEC.


(b)    Blue Sky. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (i) the
issuance of the Commitment Shares and the sale of the Purchase Shares to the
Investor under this Agreement and (ii) any subsequent resale of all Commitment
Shares and all Purchase Shares by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Investor during the Registration Period, and
shall provide evidence of any such action so taken to the Investor.


(c)    Listing/DTC. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares to be issued to the Investor hereunder on
the Principal Market (subject to official notice of issuance) and upon each
other national securities exchange or automated quotation system, if any,




-24-

--------------------------------------------------------------------------------




upon which the Common Stock is then listed, and shall use commercially
reasonable efforts to maintain, so long as any shares of Common Stock shall be
so listed, such listing of all such Securities from time to time issuable
hereunder. The Company shall use commercially reasonable efforts to maintain the
listing of the Common Stock on the Principal Market and shall comply in all
material respects with the Company’s reporting, filing and other obligations
under the bylaws or rules and regulations of the Principal Market. Neither the
Company nor any of its Subsidiaries shall take any action that would reasonably
be expected to result in the delisting or suspension of the Common Stock on the
Principal Market. The Company shall promptly, and in no event later than the
following Business Day, provide to the Investor copies of any notices it
receives from the Principal Market regarding the continued eligibility of the
Common Stock for listing on the Principal Market; provided, however, that the
Company shall not be required to provide the Investor copies of any such notice
that the Company reasonably believes constitutes material non-public information
and the Company would not be required to publicly disclose such notice in any
report or statement filed with the SEC and under the Exchange Act or the
Securities Act. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 5(c). The Company shall take all
action necessary to ensure that its Common Stock can be transferred
electronically as DWAC Shares.


(d)    Prohibition of Short Sales and Hedging Transactions. The Investor agrees
that, beginning on the Execution Date and ending on the date of termination of
this Agreement as provided in Section 11, the Investor and its agents,
representatives and affiliates shall not in any manner whatsoever enter into or
effect, directly or indirectly, any (i) “short sale” (as such term is defined in
Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock or (ii)
hedging transaction, which establishes a net short position with respect to the
Common Stock.


(e)    Issuance of Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, the Company shall cause to be issued
to the Investor a total of 1,363,636 shares of Common Stock (the “Commitment
Shares”) and shall deliver on the Execution Date the Irrevocable Transfer Agent
Instructions to the Transfer Agent. For the avoidance of doubt, all of the
Commitment Shares shall be fully earned, whether or not any other Purchase
Shares other than the Initial Purchase Shares are purchased by the Investor
under this Agreement and irrespective of any subsequent termination of this
Agreement.
 
(f)    Due Diligence; Non-Public Information. During the term of this Agreement,
the Investor shall have the right, from time to time as the Investor may
reasonably deem appropriate and upon reasonable advance notice to the Company,
to perform reasonable due diligence on the Company during normal business hours.
The Company and its officers and employees shall provide information and
reasonably cooperate with the Investor in connection with any reasonable request
by the Investor related to the Investor’s due diligence of the Company. Each
party hereto agrees not to disclose any Confidential Information of the other
party to any third party and shall not use the Confidential Information for any
purpose other than in connection with, or in furtherance of, the transactions
contemplated hereby in full compliance with applicable securities laws. Each
party hereto acknowledges that the Confidential Information shall remain the
property of the disclosing party and agrees that it shall take all reasonable
measures to protect the secrecy of any Confidential Information disclosed by the
other party. From and after the Execution Date, the Company confirms that
neither it nor any other Person acting on its behalf shall provide the Investor
or its agents or counsel with any information that the Company believes
constitutes material, non-public information, unless a simultaneous public
announcement thereof is made by the Company in the manner contemplated by
Regulation FD under the Exchange Act. In the event of a breach of the foregoing
covenant by the Company or any Person acting on its behalf (as determined in the
reasonable good faith judgment of the Investor), in addition to any other remedy
provided herein or in the other Transaction Documents, the Investor shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company; provided the Investor




-25-

--------------------------------------------------------------------------------




shall have first provided notice to the Company that it believes it has received
information that constitutes material, non-public information, the Company shall
have at least 24 hours to publicly disclose such material, non-public
information prior to any such disclosure by the Investor, and the Company shall
have failed to publicly disclose such material, non-public information within
such time period. The Investor shall not have any liability to the Company, any
of its Subsidiaries, or any of their respective directors, officers, employees,
stockholders or agents, for any such disclosure. The Company understands and
confirms that the Investor shall be relying on the foregoing covenants in
effecting transactions in securities of the Company.
(g)    Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each Regular Purchase, Accelerated Purchase and
Additional Accelerated Purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.
(h)    Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any Common
Stock to the Investor made under this Agreement.


(i)    Effective Registration Statement; Current Prospectus. The Company shall
use its reasonable best efforts to keep the Registration Statement effective
pursuant to Rule 415 promulgated under the Securities Act and keep the
Registration Statement and the Prospectus current and available for issuances
and sales of all of the Securities by the Company to the Investor and for the
resale of Securities by the Investor during the term of this Agreement and for
the period prescribed by Registration Rights Agreement. The Company shall comply
with all applicable federal, state and foreign securities laws in connection
with the offer, issuance and sale of the Securities contemplated by the
Transaction Documents.


(j)    Compliance with Laws. The Company and each of its Subsidiaries shall
maintain, or cause to be maintained, all material permits, licenses and other
Authorizations required by federal, state and local law in order to conduct
their businesses substantially as described in the SEC Documents, and the
Company and each of its Subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and Authorizations and with Applicable Laws, except where the failure
to maintain or be in compliance with such permits, licenses, Authorizations and
Applicable Laws would not reasonably be expected to have a Material Adverse
Effect. The Company shall comply with all requirements imposed upon it by the
Securities Act and the Exchange Act and applicable U.S. state securities or
“Blue Sky” laws as from time to time may be in force in connection with the
offer, issuance and sale of the Securities contemplated by the Transaction
Documents. Without limiting the generality of the foregoing, neither the Company
nor any of its officers, directors or affiliates will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which would reasonably be expected to cause
or result in, stabilization or manipulation of the price of any security of the
Company. The Company will conduct its affairs in such a manner so as to
reasonably ensure that neither it nor the Subsidiaries will be or become, at any
time prior to the termination of this Agreement, an “investment company,” as
such term is defined in the Investment Company Act, assuming no change in the
SEC’s current interpretation as to entities that are not considered an
investment company. Specifically, the Company and the Subsidiaries will use
their best efforts to comply with all effective applicable provisions of the
Sarbanes-Oxley Act and The Dodd–Frank Wall Street Reform and Consumer Protection
Act applicable to it.


(k)    Stop Orders. The Company shall advise the Investor promptly (but in no
event later than 24 hours) and shall confirm such advice in writing: (i) of the
Company’s receipt of notice of any request by the SEC for amendment of or a
supplement to the Registration Statement, the Prospectus, any Prospectus
Supplement or for any additional information; (ii) of the Company’s receipt of
notice of the issuance by the




-26-

--------------------------------------------------------------------------------




SEC of any stop order suspending the effectiveness of the Registration Statement
or prohibiting or suspending the use of the Prospectus or any Prospectus
Supplement, or of the Company’s receipt of any notification of the suspension of
qualification of the Securities for offering or sale in any jurisdiction or the
initiation or contemplated initiation of any proceeding for such purpose; and
(iii) of the Company becoming aware of the happening of any event which makes
any statement of a material fact made in the Registration Statement, the
Prospectus or any Prospectus Supplement untrue or which requires the making of
any additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Prospectus Supplement in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the Prospectus
or any Prospectus Supplement, in light of the circumstances under which they
were made) not misleading, or of the necessity to amend the Registration
Statement or supplement the Prospectus or any Prospectus Supplement to comply
with the Securities Act or any other law. The Company shall not be required to
disclose to the Investor the substance or specific reasons of any of the events
set forth in clauses (i) through (iii) of the immediately preceding sentence,
but rather, shall only be required to disclose that the event has occurred. The
Company shall not deliver to the Investor any Regular Purchase Notice,
Accelerated Purchase Notice or Additional Accelerated Purchase Notice, and the
Investor shall not be obligated to purchase any shares of Common Stock under
this Agreement, during the continuation or pendency of any of the foregoing
events. If at any time the SEC shall issue any stop order suspending the
effectiveness of the Registration Statement or prohibiting or suspending the use
of the Prospectus or any Prospectus Supplement, the Company shall use
commercially reasonable efforts to obtain the withdrawal of such order at the
earliest possible time. The Company shall furnish to the Investor, without
charge, a copy of any correspondence from the SEC or the staff of the SEC to the
Company or its representatives relating to the Registration Statement or the
Prospectus, as the case may be.


(l)    Amendments to Registration Statement; Prospectus Supplements. Except as
provided in this Agreement and other than periodic and current reports required
to be filed pursuant to the Exchange Act, the Company shall not file with the
SEC any amendment to the Registration Statement or any supplement to the Base
Prospectus that refers to the Investor, the Transaction Documents or the
transactions contemplated thereby (including, without limitation, any Prospectus
Supplement filed in connection with the transactions contemplated by the
Transaction Documents), in each case with respect to which (a) the Investor
shall not previously have been advised and afforded the opportunity to review
and comment thereon at least two (2) Business Days prior to filing with the SEC,
as the case may be, (b) the Company shall not have given due consideration to
any comments thereon received from the Investor or its counsel, or (c) the
Investor shall reasonably object, unless the Company reasonably has determined
that it is necessary to amend the Registration Statement or make any supplement
to the Prospectus to comply with the Securities Act or any other applicable law
or regulation, in which case the Company shall promptly (but in no event later
than 24 hours) so inform the Investor, the Investor shall be provided with a
reasonable opportunity to review and comment upon any disclosure referring to
the Investor, the Transaction Documents or the transactions contemplated
thereby, as applicable, and the Company shall expeditiously furnish to the
Investor a copy thereof. In addition, for so long as, in the reasonable opinion
of counsel for the Investor, the Prospectus is required to be delivered in
connection with any acquisition or sale of Securities by the Investor, the
Company shall not file any Prospectus Supplement with respect to the Securities
without furnishing to the Investor as many copies of such Prospectus Supplement,
together with the Prospectus, as the Investor may reasonably request.


(m)    Prospectus Delivery. The Company consents to the use of the Prospectus
(and of each Prospectus Supplement thereto) in accordance with the provisions of
the Securities Act and with the securities or “blue sky” laws of the
jurisdictions in which the Securities may be sold by the Investor, in connection
with the offering and sale of the Securities and for such period of time
thereafter as the Prospectus is required by the Securities Act to be delivered
in connection with sales of the Securities. The Company will make




-27-

--------------------------------------------------------------------------------




available to the Investor upon request, and thereafter from time to time will
furnish to the Investor, as many copies of the Prospectus (and each Prospectus
Supplement thereto) as the Investor may reasonably request for the purposes
contemplated by the Securities Act within the time during which the Prospectus
is required by the Securities Act to be delivered in connection with sales of
the Securities. If during such period of time any event shall occur that in the
reasonable judgment of the Company and its counsel, or in the reasonable
judgment of the Investor and its counsel, is required to be set forth in the
Registration Statement, the Prospectus or any Prospectus Supplement or should be
set forth therein in order to make the statements made therein (in the case of
the Prospectus or any Prospectus Supplement, in light of the circumstances under
which they were made) not misleading, or if in the reasonable judgment of the
Company and its counsel, or in the reasonable judgment of the Investor and its
counsel, it is otherwise necessary to amend the Registration Statement or
supplement the Prospectus or any Prospectus Supplement to comply with the
Securities Act or any other applicable law or regulation, the Company shall
forthwith prepare and, subject to Section 5(l) above, file with the SEC an
appropriate amendment to the Registration Statement or an appropriate Prospectus
Supplement and in each case shall expeditiously furnish to the Investor, at the
Company’s expense, such amendment to the Registration Statement or such
Prospectus Supplement, as applicable, as may be necessary to reflect any such
change or to effect such compliance. The Company shall have no obligation to
separately advise the Investor of, or deliver copies to the Investor of, the SEC
Documents, all of which the Investor shall be deemed to have notice of.


(n)    Use of Proceeds. The Company will use the net proceeds from the
transactions contemplated hereby as described in the Prospectus in the section
entitled “Use of Proceeds.”
(o)    Aggregation. From and after the Execution Date, neither the Company, nor
or any of its affiliates will, and the Company shall use its reasonable best
efforts to ensure that no Person acting on their behalf will, directly or
indirectly, make any offers or sales of any security or solicit any offers to
buy any security, under circumstances that would cause the transactions
contemplated hereby to be aggregated with other offerings by the Company in a
manner that would require stockholder approval pursuant to the rules of the
Principal Market on which any of the securities of the Company are listed or
designated, unless stockholder approval is obtained before the closing of such
subsequent transaction in accordance with the rules of such Principal Market.


(p)    Other Transactions. During the term of this Agreement, the Company shall
not enter into, announce or recommend to its stockholders any agreement, plan,
arrangement or transaction in or of which the terms thereof would restrict,
materially delay, conflict with or impair the ability or right of the Company to
perform its obligations under the Transaction Documents, including, without
limitation, the obligation of the Company to deliver the Purchase Shares and the
Commitment Shares to the Investor in accordance with the terms of the
Transaction Documents.


(q)    Required Filings Relating to Purchases. To the extent required under the
Securities Act or under interpretations by the SEC thereof, as promptly as
practicable after the close of each of the Company’s fiscal quarters (or on such
other dates as required under the Securities Act or under interpretations by the
SEC thereof), the Company shall prepare a Prospectus Supplement, which will set
forth the number of Purchase Shares sold to the Investor during such quarterly
period (or other relevant period), the purchase price for such Purchase Shares
and the net proceeds received by the Company from such sales, and shall file
such Prospectus Supplement with the SEC pursuant to Rule 424(b) under the
Securities Act (and within the time periods required by Rule 424(b) and Rule
430B under the Securities Act). If any such quarterly Prospectus Supplement is
not required to be filed under the Securities Act or under interpretations by
the SEC thereof, the Company shall disclose the information referenced in the
immediately preceding sentence in its annual report on Form 10-K or its
quarterly report on Form 10-Q (as applicable) in respect of the




-28-

--------------------------------------------------------------------------------




quarterly period that ended immediately before the filing of such report in
which sales of Purchase Shares were made to the Investor under this Agreement,
and file such report with the SEC within the applicable time period required by
the Exchange Act. The Company shall not file any Prospectus Supplement pursuant
to this Section 5(q), and shall not file any report containing disclosure
relating to such sales of Purchase Shares, unless a copy of such Prospectus
Supplement or disclosure has been submitted to the Investor a reasonable period
of time before the filing and the Investor has not reasonably objected thereto
(it being acknowledged and agreed that the Company shall not submit any portion
of any Form 10-K or Form 10-Q other than the specific disclosure relating to any
sales of Purchase Shares). The Company shall also furnish copies of all such
Prospectus Supplements to each exchange or market in the United States on which
sales of the Purchase Shares may be made as may be required by the rules or
regulations of such exchange or market, if applicable.
(r)    Limitation on Variable Rate Transactions. Until the later of (i)
thirty-six (36) months from the Execution Date or (ii) the Maturity Date, the
Company and its Subsidiaries shall be prohibited from effecting or entering into
an agreement to effect any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents (or a combination of units thereof)
involving a Variable Rate Transaction, other than in connection with an Exempt
Issuance (as defined below). The Investor shall be entitled to seek injunctive
relief against the Company and its Subsidiaries to preclude any such issuance,
which remedy shall be in addition to any right to collect damages, without the
necessity of showing economic loss and without any bond or other security being
required. “Variable Rate Transaction” means a transaction in which the Company
(i) issues or sells any equity or debt securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of Common Stock or Common Stock Equivalents either (A) at a conversion
price, exercise price, exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the Common Stock at any time
after the initial issuance of such equity or debt securities (including, without
limitation, pursuant to any “cashless exercise” provision), or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such equity or debt security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock (including,
without limitation, any “full ratchet” or “weighted average” anti-dilution
provisions, but not including any standard anti-dilution protection for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction), (ii) issues or sells any equity or debt
securities, including without limitation, Common Stock or Common Stock
Equivalents, either (A) at a price that is subject to being reset at some future
date after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock (other than
standard anti-dilution protection for any reorganization, recapitalization,
non-cash dividend, stock split, reverse stock split or other similar
transaction), or (B) that is subject to or contains any put, call, redemption,
buy-back, price-reset or other similar provision or mechanism (including,
without limitation, a “Black-Scholes” put or call right) that provides for the
issuance of additional equity securities of the Company or the payment of cash
by the Company, or (iii) enters into any agreement, including, but not limited
to, an “equity line”, “at-the-market offering” that is not an Exempt Issuance or
other continuous offering or similar offering of Common Stock or Common Stock
Equivalents, whereby the Company may sell Common Stock or Common Stock
Equivalents at a future determined price. “Exempt Issuance” means the issuance
of (a) Common Stock, options, restricted stock units or other equity incentive
awards to employees, officers, directors or vendors of the Company pursuant to
any equity incentive plan duly adopted for such purpose, by the Board of
Directors or a majority of the members of a committee of directors established
for such purpose, (b) any Securities issued to the Investor pursuant to this
Agreement, (c) shares of Common Stock, Common Stock Equivalents or other
securities issued to the Investor pursuant to any other existing or future
contract, agreement or arrangement between the Company and the Investor, (d)
shares of Common Stock, Common Stock Equivalents or other securities upon the
exercise, exchange




-29-

--------------------------------------------------------------------------------




or conversion of any shares of Common Stock, Common Stock Equivalents or other
securities held by the Investor at any time, (e) any securities issued upon the
exercise or exchange of or conversion of any Common Stock Equivalents issued and
outstanding on the Execution Date, provided that such securities or Common Stock
Equivalents referred to in this clause (e) have not been amended since the
Execution Date to increase the number of such securities or Common Stock
underlying such securities or to decrease the exercise price, exchange price or
conversion price of such securities, (f) Common Stock Equivalents that are
convertible into, exchangeable or exercisable for, or include the right to
receive shares of Common Stock at a conversion price, exercise price, exchange
rate or other price (which may be below the then current market price of the
Common Stock) that is fixed at the time of initial issuance of such Common Stock
Equivalents (subject only to standard anti-dilution protection for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction), which fixed conversion price, exercise
price, exchange rate or other price shall not at any time after the initial
issuance of such Common Stock Equivalent be based upon or varying with the
trading prices of or quotations for the Common Stock or subject to being reset
at some future date, (g) securities issued pursuant to acquisitions,
divestitures, licenses, partnerships, collaborations or strategic transactions
approved by the Board of Directors or a majority of the members of a committee
of directors established for such purpose, which acquisitions, divestitures,
licenses, partnerships, collaborations or strategic transactions can have a
Variable Rate Transaction component, provided that any such issuance shall only
be to a Person (or to the equity holders of a Person) which is, itself or
through its subsidiaries, an operating company or an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities, (h) Common Stock issued pursuant to an “at-the-market
offering” by the Company exclusively through a registered broker-dealer acting
as agent of the Company pursuant to a written agreement between the Company and
such registered broker-dealer or (i) securities (such as warrants) or Common
Stock issued in connection with future financings or offerings of the Company,
such as but not limited to, registered direct offerings, rights offerings, and
confidentially marketed public offerings; provided such transactions do not
involve a Variable Rate Transaction. Notwithstanding the foregoing, provisions
for the “cashless exercise” or “net exercise” of any Common Stock Equivalent
that is currently outstanding or that may be issued in the future, which is in
each case was or will be an Exempt Issuance, shall be permitted.
6.    TRANSFER AGENT INSTRUCTIONS.


(a)    On the Execution Date, the Company shall issue to the Transfer Agent
irrevocable instructions, in the form substantially similar to those used by the
Investor in substantially similar transactions and in any case agreed to by the
Investor, to issue the Commitment Shares in accordance with the terms of this
Agreement (the “Irrevocable Transfer Agent Instructions”). The Company warrants
to the Investor that no instruction other than as set forth in this Section 6
will be given by the Company to the Transfer Agent with respect to the
Securities, and the Securities shall otherwise be freely transferable on the
books and records of the Company.


(b)    On the earlier of (i) the Commencement Date and (ii) such time that the
Investor shall request, provided all conditions of Rule 144 under the Securities
Act are met, the Company shall, no later than one (1) Business Day following the
delivery by the Investor to the Company or the Transfer Agent of one or more
legended certificates or book-entry statements representing the Commitment
Shares (which certificates or book-entry statements the Investor shall promptly
deliver on or prior to the first to occur of the events described in clauses (i)
and (ii) of this sentence), as directed by the Investor, issue and deliver (or
cause to be issued and delivered) to the Investor, as requested by the Investor,
either: (A) a certificate or book-entry statement representing such Commitment
Shares that is free from all restrictive and other legends or (B) a




-30-

--------------------------------------------------------------------------------




number of shares of Common Stock equal to the number of Commitment Shares
represented by the certificate(s) or book-entry statement(s) so delivered by the
Investor as DWAC Shares. The Company shall take all actions to carry out the
intent and accomplish the purposes of the immediately preceding sentence,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Transfer Agent, as may be
requested from time to time by the Investor or necessary or desirable to carry
out the intent and accomplish the purposes of the immediately preceding
sentence. On the Commencement Date, the Company shall issue to the Transfer
Agent, (i) irrevocable instructions in the form substantially similar to those
used by the Investor in substantially similar transactions (the “Commencement
Irrevocable Transfer Agent Instructions”) and (ii) the notice of effectiveness
of the Registration Statement in the form attached as an exhibit to the
Registration Rights Agreement (the “Notice of Effectiveness of Registration
Statement”), in each case to issue the Commitment Shares and the Purchase Shares
in accordance with the terms of this Agreement and the Registration Rights
Agreement. All Purchase Shares to be issued from and after Commencement to or
for the benefit of the Investor pursuant to this Agreement shall be issued only
as DWAC Shares. The Company represents and warrants to the Investor that, while
this Agreement is effective, no instruction other than the Commencement
Irrevocable Transfer Agent Instructions and the Notice of Effectiveness of
Registration Statement referred to in this Section 6(b) will be given by the
Company to the Transfer Agent with respect to the Purchase Shares or the
Commitment Shares from and after Commencement, and the Purchase Shares and the
Commitment Shares covered by the Registration Statement shall otherwise be
freely transferable on the books and records of the Company. The Company agrees
that if the Company fails to fully comply with the provisions of this Section
6(b) within five (5) Business Days of the Investor providing the deliveries
referred to above, the Company shall, at the Investor’s written instruction,
purchase such shares of Common Stock containing the legended certificates or
book-entry statements from the Investor at the greater of the (i) purchase price
paid for such shares of Common Stock (as applicable) and (ii) the Closing Sale
Price of the Common Stock on the date of the Investor’s written instruction.


7.
CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE

SALES OF COMMON STOCK.


The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:


(a)    The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;


(b)    No stop order with respect to the Registration Statement shall be pending
or threatened by the SEC; and


(c)    The representations and warranties of the Investor shall be true and
correct in all material respects as of the Execution Date and as of the
Commencement Date as though made at that time.


8.
CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE COMMON STOCK.



The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:




-31-

--------------------------------------------------------------------------------






(a)    The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;


(b)    The Common Stock shall be listed or quoted on the Principal Market and
all Securities to be issued by the Company to the Investor pursuant to this
Agreement shall have been approved for listing on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;


(c)    The Investor shall have received the opinion letter and the negative
assurances letter of the Company’s legal counsel dated as of the Commencement
Date substantially in the forms agreed to prior to the Execution Date by the
Company’s legal counsel and the Investor’s legal counsel;


(d)    The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is qualified as to
materiality, in which case any of such representations and warranties shall be
true and correct as so qualified) as of the Execution Date and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects as of such date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the Commencement Date. The
Investor shall have received a certificate, executed by the President and Chief
Executive Officer or the Chief Financial Officer of the Company, dated as of the
Commencement Date, to the foregoing effect in the form attached hereto as
Exhibit A;


(e)    The Board of Directors shall have adopted the Resolutions, which shall be
in full force and effect without any amendment or supplement thereto as of the
Commencement Date;


(f)    As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock the Reserve Amount, solely for the purpose
of effecting purchases by the Investor of Purchase Shares hereunder;


(g)    The Irrevocable Transfer Agent Instructions, the Commencement Irrevocable
Transfer Agent Instructions and the Notice of Effectiveness of Registration
Statement shall have been delivered to the Transfer Agent and acknowledged in
writing by the Company and the Transfer Agent, and the Commitment Shares shall
have been issued directly to the Investor electronically as DWAC Shares;


(h)    The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
ten (10) Business Days before the Commencement Date;


(i)The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days before the Commencement Date;


(j)    The Company shall have delivered to the Investor a secretary’s
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit B;






-32-

--------------------------------------------------------------------------------




(k)    The Registration Statement shall continue to be effective and no stop
order with respect to the Registration Statement shall be pending or threatened
by the SEC. The Company shall have a maximum dollar amount of Common Stock
registered under the Registration Statement which is sufficient to issue to the
Investor not less than (i) the full Available Amount worth of Purchase Shares
plus (ii) all of the Commitment Shares. The Current Report and the Initial
Prospectus Supplement each shall have been filed with the SEC, as required
pursuant to Section 5(a), and copies of the Prospectus shall have been delivered
to the Investor in accordance with Section 5(m) hereof. The Prospectus shall be
current and available for issuances and sales of all of the Securities by the
Company to the Investor, and for the resale of all of the Securities by the
Investor. Any other Prospectus Supplements required to have been filed by the
Company with the SEC under the Securities Act at or prior to the Commencement
Date shall have been filed with the SEC within the applicable time periods
prescribed for such filings under the Securities Act. All reports, schedules,
registrations, forms, statements, information and other documents required to
have been filed by the Company with the SEC at or prior to the Commencement Date
pursuant to the reporting requirements of the Exchange Act shall have been filed
with the SEC within the applicable time periods prescribed for such filings
under the Exchange Act;


(l)    (i) No Event of Default has occurred, and (ii) no event which, after
notice and/or lapse of time, would become an Event of Default has occurred,
except as described in the SEC Documents;


(m)    All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, Authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;


(n)    No statute, regulation, order, decree, writ, ruling or injunction shall
have been enacted, entered, promulgated, or, to the knowledge of the Company,
shall have been threatened or endorsed, by any federal, state, local or foreign
court or Governmental Authority of competent jurisdiction which prohibits the
consummation of or which would materially modify or delay any of the
transactions contemplated by the Transaction Documents;


(o)    No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or Governmental Authority of competent jurisdiction
shall have been commenced or, to the knowledge of the Company, threatened, and
no inquiry or investigation by any federal, state, local or foreign Governmental
Authority of competent jurisdiction shall have been commenced or, to the
knowledge of the Company, threatened, against the Company, or any of the
officers, directors or affiliates of the Company, seeking to restrain, prevent
or change the transactions contemplated by the Transaction Documents, or seeking
material damages in connection with such transactions; and


(p)    The Company shall have provided the Investor with the information
requested by the Investor in connection with its due diligence requests in
accordance with the terms of Section 5(f) hereof.


9.
INDEMNIFICATION.





-33-

--------------------------------------------------------------------------------






In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, members, managers, employees and
direct or indirect investors and any of the foregoing Person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of or relating to: (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (d) any violation of the Securities
Act, the Exchange Act, state securities or “Blue Sky” laws, or the rules and
regulations of the Principal Market in connection with the transactions
contemplated by the Transaction Documents by the Company or any of its
Subsidiaries, affiliates, officers, directors or employees, (e) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Registration Statement or any amendment
thereto or any omission or alleged omission to state therein, or in any document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (f) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Prospectus, or any omission or alleged
omission to state therein, or in any document incorporated by reference therein,
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (I) the indemnity contained in clause
(c) of this Section 9 shall not apply to any Indemnified Liabilities which
directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee, (II) the indemnity contained in clauses (d), (e)
and (f) of this Section 9 shall not apply to any Indemnified Liabilities to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Investor expressly for use in any Prospectus
Supplement (it being hereby acknowledged and agreed that the written information
set forth on Exhibit C attached hereto is the only written information furnished
to the Company by or on behalf of the Investor expressly for use in the Initial
Prospectus Supplement), if the Prospectus was timely made available by the
Company to the Investor pursuant to Section 5(l), (III) the indemnity contained
in clauses (d), (e) and (f) of this Section 9 shall not inure to the benefit of
the Investor to the extent such Indemnified Liabilities are based on a failure
of the Investor to deliver or to cause to be delivered the Prospectus made
available by the Company, if such Prospectus was timely made available by the
Company pursuant to Section 5(l), and if delivery of the Prospectus would have
cured the defect giving rise to such Indemnified Liabilities, and (IV) the
indemnity in this Section 9 shall not apply to amounts paid in settlement of any
claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law, provided that no seller of Securities guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any seller of Securities
who was not guilty of fraudulent misrepresentation.




-34-

--------------------------------------------------------------------------------




Payment under this indemnification shall be made within thirty (30) days from
the date the Investor makes written request for it. The Indemnitee shall
undertake to repay any amount paid to it hereunder if it is ultimately
determined, by a final and non-appealable order of a court of competent
jurisdiction, that the Indemnitee is not entitled to be indemnified against such
Indemnified Liabilities by the Company pursuant to this Agreement. If any action
shall be brought against any Indemnitee in respect of which indemnity may be
sought pursuant to this Agreement, such Indemnitee shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the
Indemnitee. Any Indemnitee shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnitee, except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is, in the reasonable opinion of such separate counsel, a material conflict on
any material issue between the position of the Company and the position of such
Indemnitee, in which case the Company shall be responsible for the reasonable
fees and expenses of no more than one such separate counsel.


10.    EVENTS OF DEFAULT.


An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:


(a)    the effectiveness of the Registration Statement registering the
Securities lapses for any reason (including, without limitation, the issuance of
a stop order or similar order), the Registration Statement or any Prospectus is
unavailable for the sale by the Company to the Investor (or the resale by the
Investor) of any or all of the Securities to be issued to the Investor under the
Transaction Documents (including, without limitation, as a result of any failure
of the Company to satisfy all of the requirements for the use of a registration
statement on Form S-3 pursuant to the Securities Act for the offering and sale
of the Securities contemplated by this Agreement), and any such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period;


(b)    the suspension of the Common Stock from trading or the failure of the
Common Stock to be listed on the Principal Market for a period of one (1)
Business Day, provided that the Company may not direct the Investor to purchase
any shares of Common Stock during any such suspension;


(c)    the delisting of the Common Stock from the Nasdaq Global Market unless
the Common Stock is immediately thereafter trading on the New York Stock
Exchange, the Nasdaq Capital Market, the Nasdaq Global Select Market, the NYSE
American, the NYSE Arca, the OTC Bulletin Board or OTC Markets (or nationally
recognized successor to any of the foregoing);


(d)    the failure for any reason by the Transfer Agent to issue Purchase Shares
to the Investor within three (3) Business Days after the applicable Purchase
Date, Accelerated Purchase Date or Additional Accelerated Purchase Date, as
applicable, on which the Investor is entitled to receive such Purchase Shares;


(e)    the Company breaches any representation, warranty, covenant or other term
or condition under any Transaction Document if such breach would have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days;






-35-

--------------------------------------------------------------------------------




(f)    if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;


(g)    if the Company is at any time insolvent, or pursuant to or within the
meaning of any Bankruptcy Law, (i) commences a voluntary case, (ii) consents to
the entry of an order for relief against it in an involuntary case, (iii)
consents to the appointment of a Custodian of it or for all or substantially all
of its property, or (iv) makes a general assignment for the benefit of its
creditors or is generally unable to pay its debts as the same become due;


(h)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;


(i)    if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares; or


(j)    if at any time after the Commencement Date, the Exchange Cap is reached
(to the extent the Exchange Cap is applicable pursuant to Section 2(e) hereof)
and the Company’s stockholders have not approved the transactions contemplated
by this Agreement in accordance with the applicable rules and regulations of the
Nasdaq Global Market, any other Principal Market on which the Common Stock may
be listed or quoted after the Execution Date, the Certificate of Incorporation
and the Bylaws.


In addition to any other rights and remedies under applicable law and this
Agreement, so long as any event constituting an Event of Default has occurred
and is continuing, or if any event which, after notice and/or lapse of time
would become an Event of Default has occurred and is continuing, the Company
shall not deliver to the Investor any Regular Purchase Notice or Accelerated
Purchase Notice, and the Investor shall not purchase any shares of Common Stock
under this Agreement. Notwithstanding the foregoing, the foregoing sentence
shall not be deemed to apply to any notice from Nasdaq previously received or
received in the future regarding the Company’s failure to comply with the
continuing listing standards of the Nasdaq Global Market, and to the fact of
each such failure, unless and unless all compliance and appeal periods for such
failure have lapsed or expired.


11.    TERMINATION


This Agreement may be terminated only as follows:


(a)    If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.


(b)    In the event that the Commencement shall not have occurred on or before
November 30, 2019, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, either the Company or
the Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this




-36-

--------------------------------------------------------------------------------




Agreement, or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(c) or Section 8(d), as applicable, could not then be satisfied.


(c)    At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Investor electing to terminate
this Agreement without any liability whatsoever of any party to any other party
under this Agreement (except as set forth below in this Section 11). The Company
Termination Notice shall not be effective until one (1) Business Day after it
has been received by the Investor.


(d)    This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).


(e)    If for any reason or for no reason the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).


Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g), 10(h), 11(d) and 11(e)), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5 (except for Subsections 5(f) and 5(p)), and 6 hereof, the
indemnification provisions set forth in Section 9 hereof and the agreements and
covenants set forth in Sections 11 and 12 shall survive the Commencement and any
termination of this Agreement. No termination of this Agreement shall (i) affect
the Company’s or the Investor’s rights or obligations under this Agreement with
respect to pending Regular Purchases, Accelerated Purchases and Additional
Accelerated Purchases, and the Company and the Investor shall complete their
respective obligations with respect to any pending Regular Purchases,
Accelerated Purchases and Additional Accelerated Purchases under this Agreement
or (ii) be deemed to release the Company or the Investor from any liability for
intentional misrepresentation or willful breach of any of the Transaction
Documents.


12.    MISCELLANEOUS.


(a)    Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State
of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
and venue in the U.S. District Court for the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state court
located in The City and County of New York, for the adjudication of any dispute
hereunder or under the other Transaction Documents or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or




-37-

--------------------------------------------------------------------------------




proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.


(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.


(c)    Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.


(d)    Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e)    Entire Agreement; Amendment. This Agreement supersedes all other prior
oral or written agreements between the Investor, the Company, their affiliates
and Persons acting on their behalf with respect to the subject matter hereof,
and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents. No provision of this Agreement
may be amended other than by a written instrument signed by both parties hereto.


(f)    Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:


If to the Company:


Alimera Sciences, Inc.
6120 Windward Parkway, Suite 290
Alpharetta, GA 30005
Telephone:    678.990.5740
E-mail:        rick.eiswirth@alimerasciences.com /
Phil.Jones@alimerasciences.com
Attention:     Richard S. Eiswirth Jr., President & CEO / J. Philip Jones, CFO






-38-

--------------------------------------------------------------------------------




With a copy to (which shall not constitute notice or service of process):


Nelson Mullins Riley & Scarborough LLP
Atlantic Station
Suite 1700
201 17th Street N.W.
Atlanta, GA 30363
Telephone:     404-322-6000
Facsimile:     404-322-6050
E-mail:        charles.vaughn@nelsonmullins.com
Attention:     Charles D. Vaughn


If to the Investor:


Lincoln Park Capital Fund, LLC
440 North Wells, Suite 410
Chicago, IL 60654
Telephone:    312.822.9300
Facsimile:    312.822.9301
E-mail:        jscheinfeld@lpcfunds.com/jcope@lpcfunds.com
Attention:    Josh Scheinfeld/Jonathan Cope


With a copy to (which shall not constitute notice or service of process):


K&L Gates, LLP
200 South Biscayne Boulevard
Suite 3900
Miami, Florida 33131
Telephone:    305.539.3300
Facsimile:     305.358.7095
E-mail: clayton.parker@klgates.com/matthew.ogurick@klgates.com
Attention:    Clayton E. Parker, Esq./Mathew Ogurick, Esq.




or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.


(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.






-39-

--------------------------------------------------------------------------------




(h)    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns and,
except as set forth in Section 9, is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.


(i)    Publicity. The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon, shall consult with the Investor and its
counsel on the form and substance of, and shall give due consideration to all
such comments from the Investor or its counsel on, any press release, SEC filing
or any other public disclosure by or on behalf of the Company relating to the
Investor, its purchases hereunder or any aspect of the Transaction Documents or
the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any information related to the Investor contained within
such press release, SEC filing or other public disclosure at least 24 hours
prior to any release, filing or use by the Company thereof, or such shorter time
as is reasonably necessary. The Company agrees and acknowledges that its failure
to fully comply with this provision constitutes a Material Adverse Effect.


(j)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


(k)    No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that, except as disclosed in Schedule
4(x), it has not engaged any financial advisor, placement agent, broker or
finder in connection with the transactions contemplated hereby. The Investor
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder engaged by the Company relating to or arising out of the transactions
contemplated hereby. The Company shall pay, and hold the Investor harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out of pocket expenses) arising in connection
with any such claim.


(l)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.


(m)    Remedies, Other Obligations, Breaches and Injunctive Relief. The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 9, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor’s right to pursue actual damages for any failure
by the other party to comply with the terms of this Agreement. The parties
acknowledge that a breach by any party of its obligations hereunder will cause
irreparable harm to the non-breaching party and that the remedy at law for any
such breach may be inadequate. The parties therefore agree that, in the event of
any such breach or threatened breach, the non-breaching party shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.


(n)    Enforcement Costs. If: (i) this Agreement is placed by the Investor in
the hands of an attorney for enforcement or is enforced by the Investor through
any legal proceeding; (ii) an attorney is retained to




-40-

--------------------------------------------------------------------------------




represent the Investor in any bankruptcy, reorganization, receivership or other
proceedings affecting creditors' rights and involving a claim under this
Agreement; or (iii) an attorney is retained to represent the Investor in any
other proceedings whatsoever in connection with this Agreement, then the Company
shall pay to the Investor, as incurred by the Investor, all reasonable costs and
expenses including attorneys' fees incurred in connection therewith, in addition
to all other amounts due hereunder. If this Agreement is placed by the Company
in the hands of an attorney for enforcement or is enforced by the Company
through any legal proceeding, then the Investor shall pay to the Company, as
incurred by the Company, all reasonable costs and expenses, including attorneys’
fees incurred in connection therewith, in addition to all other amounts due
hereunder.


(o)    Waivers. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.


(p)    Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction with respect to the Common
Stock except as specifically stated herein.






* * * * *




-41-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the Execution Date.






THE COMPANY:


ALIMERA SCIENCES, INC.






By:    /s/ Richard S. Eiswirth Jr.    
Name:    Richard S. Eiswirth Jr.
Title:    President & CEO




INVESTOR:


LINCOLN PARK CAPITAL FUND, LLC
BY: LINCOLN PARK CAPITAL, LLC
BY: Rockledge Capital Corporation




By:    /s/ Joshua Scheinfeld    
Name:    Joshua Scheinfeld    
Title: President        














-42-

--------------------------------------------------------------------------------





SCHEDULES


Schedule 4(c)    Capitalization
Schedule 4(p)    Tax Status
Schedule 4(x)     Agent Fees






EXHIBITS


Exhibit A
Form of Officer’s Certificate

Exhibit B
Form of Secretary’s Certificate

Exhibit C
Information About Investor Furnished to the Company








--------------------------------------------------------------------------------






DISCLOSURE SCHEDULES


Schedule 4(c) Capitalization
                
Clause (iii):


•
Stock options and restricted stock units granted in the ordinary course of
business under the Company’s 2019 Omnibus Incentive Plan since June 30, 2019.

•
Shares of Common Stock sold and to be sold pursuant to the Company’s 2019
Omnibus Incentive Plan to certain executive officers of the Company under the
form of Deduction Agreement filed as Exhibit 10.63 to the Company’s Current
Report filed with the SEC on September 5, 2019.

•
Shares of Common Stock sold and to be sold pursuant to the Company’s 2010
Employee Stock Purchase Plan.



Clause (iv):


•
Warrant to Hercules Technology Growth Capital, Inc., executed on April 24, 2014,
filed as Exhibit 4.11 to the Company’s Quarterly Report on Form 10-Q, as filed
on August 11, 2014.

•
Warrant to Hercules Capital, Inc., executed on October 20, 2016, and filed as
Exhibit 4.16 to the Registrant’s Quarterly Report on Form 10-Q, as filed on
November 4, 2016.







Schedule 4(p) Tax Status
None.




Schedule 4(x) – Agent Fees
None.

























--------------------------------------------------------------------------------




EXHIBIT A


FORM OF OFFICER’S CERTIFICATE


This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(d) of that certain Purchase Agreement dated as of October 24, 2019,
(“Purchase Agreement”), by and between ALIMERA SCIENCES, INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.


The undersigned, ___________, ______________ of the Company, hereby certifies,
on behalf of the Company and not in his individual capacity, as follows:


1.    I am the _____________ of the Company and make the statements contained in
this Certificate;


2.    The representations and warranties of the Company contained in the
Purchase Agreement are true and correct in all material respects (except to the
extent that any of such representations and warranties are qualified as to
materiality in the Purchase Agreement, in which case, such representations and
warranties are true and correct in all material respects as so qualified) as of
the date of the Purchase Agreement and as of the Commencement Date as though
made at that time (except for representations and warranties that speak as of a
specific date, in which case such representations and warranties are true and
correct in all material respects as of such date);


3.    The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date, to the extent not otherwise waived.


4.     The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.


IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.


______________________
Name:
Title:


The undersigned as Secretary of ALIMERA SCIENCES, INC., a Delaware corporation,
hereby certifies that ___________ is the duly elected, appointed, qualified and
acting ________ of _________ and that the signature appearing above is a genuine
signature.


___________________________________
Secretary





--------------------------------------------------------------------------------





EXHIBIT B


FORM OF SECRETARY’S CERTIFICATE


This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(j) of that certain Purchase Agreement dated as of October 24, 2019
(the “Purchase Agreement”), by and between ALIMERA SCIENCES, INC., a Delaware
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC. Terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Purchase Agreement.


The undersigned, ____________, Secretary of the Company, hereby certifies, on
behalf of the Company and not in his individual capacity, as follows:


1.    I am the Secretary of the Company and make the statements contained in
this Secretary’s Certificate.


2.    Attached hereto as Exhibit A are true, correct and complete copies of the
Company’s Certificate of Incorporation and Bylaws, each as amended through the
date hereof, and no action has been taken by the Company, its directors,
officers or stockholders, in contemplation of the filing of any further
amendment relating to or affecting such documents.


3.    Attached hereto as Exhibit B are true, correct and complete copies of the
resolutions either duly adopted by the Board of Directors of the Company (a) at
a meeting on _____________, at which a quorum was present and acting throughout,
or (b) by an action by unanimous written consent executed by all directors in
accordance with the General Corporation Law of the State of Delaware. Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect, and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the stockholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance by the Company of
its obligations under the Transaction Documents as contemplated therein.


4.    As of the date hereof, the authorized, issued and reserved capital stock
of the Company is as set forth on Exhibit C hereto.


IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of October
2019____________.


_________________________
Secretary


The undersigned as Secretary of ALIMERA SCIENCES, INC., a Delaware corporation,
hereby certifies that ___________ is the duly elected, appointed, qualified and
acting ________ of _________ and that the signature appearing above is a genuine
signature.


___________________________________





--------------------------------------------------------------------------------





EXHIBIT C




Information About The Investor Furnished To The Company By The Investor
Expressly For Use In Connection With Prospectus




Information With Respect to Lincoln Park Capital


Immediately prior to the date of the Purchase Agreement, Lincoln Park Capital
Fund, LLC, beneficially owned 0 shares of Common Stock. Josh Scheinfeld and
Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of
Lincoln Park Capital Fund, LLC, are deemed to be beneficial owners of all of the
Common Stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus supplement filed with the SEC in connection with the
transactions contemplated under the Purchase Agreement. Lincoln Park Capital,
LLC is not a licensed broker dealer or an affiliate of a licensed broker dealer.











